Name: Council Regulation (EU) NoÃ 44/2012 of 17Ã January 2012 fixing for 2012 the fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements
 Type: Regulation
 Subject Matter: fisheries;  international law;  European construction
 Date Published: nan

 27.1.2012 EN Official Journal of the European Union L 25/55 COUNCIL REGULATION (EU) No 44/2012 of 17 January 2012 fixing for 2012 the fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 43(3) of the Treaty provides that the Council, on a proposal from the Commission, is to adopt measures on the fixing and allocation of fishing opportunities. (2) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1) requires that Union measures governing access to waters and resources and the sustainable pursuit of fishing activities be established taking into account available scientific, technical and economic advice and in particular reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF), as well as in the light of any advice received from Regional Advisory Councils. (3) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities by fishery or by group of fisheries, including certain conditions functionally linked thereto, as appropriate. Fishing opportunities should be distributed among Member States in such a way as to assure each Member State relative stability of fishing activities for each stock or fishery and having due regard to the objectives of the common fisheries policy established in Regulation (EC) No 2371/2002. (4) In order to ensure uniform conditions for the implementation of this Regulation relating to revising quotas for capelin available to the Union in Greenland waters of ICES subareas V and XIV under the Fisheries Partnership Agreement with Greenland, powers should be conferred on the Commission. (5) In order to ensure uniform conditions for the implementation of catch limits for certain stocks of short-lived species, implementing powers should be conferred on the Commission relating to revising the TAC in the light of scientific information collected during the first half of 2012. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by the Member States of the Commission's exercise of implementing powers (2). (6) The Commission should adopt immediately applicable implementing acts relating to revising the TAC of these stocks of short-lived species where, in duly justified cases relating to the need for the Union to comply with its international obligations, imperative grounds of urgency so require. (7) Certain TACs allow Member States to grant additional allocations for vessels participating in trials on fully documented fisheries. The aim of those trials is to test a catch-quota system to avoid discards and the waste of otherwise usable fish resources it entails. Uncontrolled discards of fish are a threat to the long term sustainability of fish as a public good and thus to the common fisheries policy objectives. By contrast, catch-quota systems inherently present the fishers with an incentive to optimise the catch selectivity of their operations. In order to achieve a rational management of discards, a fully documented fishery should cover every operation at sea, rather than what is landed at port. The conditions for Member States to grant such additional allocations should therefore include an obligation to ensure the use of close circuit television cameras (CCTV) associated to a system of sensors. This should enable to record in detail all retained and discarded parts of catches. A system based on human observers operating in real time on board would be less efficient, more costly, and less reliable. Consequently, the use of CCTV is at this time a prerequisite for the achievement of discard reduction schemes such as fully documented fisheries, provided that the requirements of Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (3) are complied with. (8) The TACs should be established on the basis of available scientific advice, taking into account biological and socio-economic aspects whilst ensuring fair treatment between fishing sectors, as well as in the light of the opinions expressed during the consultation of stakeholders, in particular at the meetings with the Advisory Committee for Fisheries and Aquaculture and the Regional Advisory Councils concerned. (9) For stocks subject to specific multiannual plans, the TACs should be established in accordance with the rules laid down in those plans. Consequently, the TACs for stocks of sole in the North Sea, of plaice in the North Sea, of cod in the North Sea, Skagerrak and the eastern Channel, and of bluefin tuna in the eastern Atlantic and the Mediterranean should be established in accordance with the rules laid down in Council Regulation (EC) No 676/2007 of 11 June 2007 establishing a multiannual plan for fisheries exploiting stocks of plaice and sole in the North Sea (4); Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks (5) (the Cod Plan); and Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean (6). (10) For stocks for which there is no sufficient or reliable data in order to provide size estimates, management measures and TAC levels should follow the precautionary approach to fisheries management as defined in point (i) of Article 3 of Council Regulation (EC) No 2371/2002, while taking into account stock-specific factors, including, in particular, available information on stock trends and mixed fisheries considerations. (11) In accordance with Article 2 of Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (7), the stocks that are subject to the various measures referred to therein should be identified. (12) It is necessary to establish the fishing effort ceilings for 2012 in accordance with Articles 11 and 12 of Regulation (EC) No 1342/2008, Article 9 of Regulation (EC) No 676/2007 and Articles 5 and 9 of Regulation (EC) No 302/2009, while taking into account Council Regulation (EC) No 754/2009 of 27 July 2009 excluding certain groups of vessels from the fishing effort regime laid down in Chapter III of Regulation (EC) No 1342/2008 (8). (13) It is appropriate, following advice from the International Council for the Exploration of the Sea (ICES), to maintain and revise a system to manage sandeel in EU waters of ICES divisions IIa and IIIa and ICES subarea IV. (14) For certain species, such as certain species of sharks, even a limited fishing activity could result in a serious risk to their conservation. Fishing opportunities for such species should therefore be fully restricted through a general prohibition on fishing those species. (15) Norway lobster is caught in mixed demersal fisheries together with various other species. In a zone to the west of Ireland, known as the Porcupine Bank, scientific advice has recommended that catches of this species do not increase in 2012. In order to help continue the recovery of the stock, it is appropriate to keep fishing opportunities confined, in a certain part of that zone and in certain periods, to the catching of pelagic species with which Norway lobster is not caught. (16) In accordance with the procedure provided for in the agreements or protocols on fisheries relations with Norway (9), the Faroe Islands (10), Greenland (11) and Iceland (12), the Union has held consultations on fishing rights with those partners. The consultations with the Faroe Islands have not been finalised and the arrangements for 2012 with that partner are expected to be concluded in early 2012. Similarly, consultations with Iceland will continue in 2012. In order to avoid interruption of Union fishing activities whilst allowing for the necessary flexibility for the conclusion of those arrangements in 2012, it is appropriate for the Union to establish on a provisional basis the fishing opportunities for stocks subject to the agreements with Iceland and/or the Faroe Islands. (17) In accordance with the consultations between coastal states on the management of mackerel, blue whiting, Atlanto-Scandian herring and North Sea haddock, the Union may authorise fishing by EU vessels of up to 10 % beyond the quota available to the Union, provided that any quantities fished beyond the quota available to the Union would be deducted from its quota in 2013. Similarly, the Union may use in 2013 any unused quantities up to 10 % of the quota available to it in 2012. It is appropriate to enable such flexibility in the management of those fishing opportunities to the Member States concerned, in particular by allowing the Member States concerned to opt for the use of a flexibility quota. (18) The Union fisheries for cod in EU and international waters of ICES zones I and IIB have traditionally entailed by-catches of haddock. It is therefore necessary to fix haddock by-catch limits for those fisheries that are in line with historical levels. (19) The Union is a contracting party to several fisheries organisations and participates in other organisations as a cooperating non-party. Moreover, by virtue of the 2003 Act of Accession, fisheries agreements previously concluded by the Republic of Poland, such as the Convention on the Conservation and Management of Pollock resources in the central Bering Sea, are as from the date of accession of Poland managed by the Union. Those fisheries organisations have recommended the introduction for 2012 of a number of measures, including fishing opportunities for EU vessels. Those fishing opportunities should be implemented in the law of the Union. (20) At its 33rd Annual Meeting in 2011, the Northwest Atlantic Fisheries Organisation (NAFO) adopted a number of fishing opportunities for 2012 of certain stocks in Subareas 1-4 of the NAFO Convention Area. Those fishing opportunities, which consist of certain TACs and, in the case of shrimp in fishery Division 3M, an effort allocation scheme, should be implemented in the law of the Union. (21) At its 82nd Annual Meeting in 2011, the Inter-American Tropical Tuna Commission (IATTC) adopted conservation measures for yellowfin tuna, bigeye tuna and skipjack tuna. IATTC also adopted a resolution on the conservation of oceanic whitetip sharks. Those measures should be implemented in the law of the Union. (22) At its Annual Meeting in 2011, the International Commission for the Conservation of Atlantic Tunas (ICCAT) adopted the compliance tables fixing the adjusted quotas and indicating the under-utilisation and over-utilisation of the fishing opportunities of the ICCAT contracting parties. In that context, ICCAT recognised that, during the year 2010, the Union had under-exploited its quota for Northern and Southern swordfish, bigeye tuna and Northern albacore. In order to respect the adjustments to the Union quotas established by ICCAT, it is necessary to carry out the distribution of the fishing opportunities arising from this under-utilisation on the basis of the respective contribution of each Member State towards the under-utilisation without any modification of the distribution key established in this Regulation concerning the annual allocation of TACs. Furthermore, as a result of the same annual meeting, the rebuilding plan for blue and white marlins was amended, the Union quota for blue marlin decreased, the Union quota for white marlin slightly increased, and an ICCAT recommendation was adopted on the conservation of silky sharks. Those measures should be implemented in the law of the Union. (23) At its Annual Meeting in 2011, the Indian Ocean Tuna Commission (IOTC) did not modify its measures regarding fishing opportunities as currently implemented in the law of the Union. The currently applicable measures adopted by the IOTC should be implemented in the law of the Union. (24) During the Third International Meeting, held in May 2007, for the creation of a Regional Fisheries Management Organisation (RFMO) in the high seas of the South Pacific (SPRFMO), the participants adopted interim measures, including fishing opportunities, in order to regulate pelagic fishing activities as well as bottom fisheries in that area until the establishment of such RFMO. Those interim measures were revised at the 2nd Preparatory Conference for the SPRFMO Commission held in January 2011 and will be revised again at the 3rd Preparatory Conference for the SPRFMO Commission to be held from 30 January to 3 February 2012. Those interim measures are voluntary and not legally binding under international law. It is however appropriate, in accordance with the cooperation and conservation obligations enshrined in the International Law of the Sea, to implement those measures in the law of the Union by establishing an overall quota for the Union and an allocation among the Member States concerned. (25) At its Annual Meeting in 2011, the South East Atlantic Fisheries Organisation (SEAFO) did not modify the total allowable catches for Patagonian toothfish, orange roughy, alfonsinos and deep-sea red crab agreed for 2011 and 2012 at its Annual Meeting in 2010. The currently applicable measures adopted by the SEAFO should be implemented in the law of the Union. (26) In the light of the most recent scientific advice from ICES and in accordance with the international commitments in the context of the North East Atlantic Fisheries Convention (NEAFC), it is necessary to limit the fishing effort on certain deep-sea species. (27) The 8th Annual Meeting of the Western and Central Pacific Fisheries Commission (WCPFC) in 2011 has been postponed until 2012. However, it is appropriate that the currently applicable conservation and management measures remain in place until that Annual Meeting is held. (28) At its Annual Meeting in 2011, the Parties to the Convention on the Conservation and Management of Pollock resources in the central Bering Sea did not modify its measures regarding fishing opportunities. The currently applicable measures should be implemented in the law of the Union. (29) Certain international measures which create or restrict fishing opportunities for the Union are adopted by the relevant RFMOs at the end of the year and become applicable before the entry into force of this Regulation. It is therefore necessary for the provisions that implement such measures in the law of the Union to apply retroactively. In particular, since the fishing season in CCAMLR (Commission for the Conservation of Antarctic Marine Living Resources) Convention Area runs from 1 December to 30 November, and thus certain fishing opportunities or prohibitions in the CCAMLR Convention Area are laid down for a period of time starting from 1 December 2011, it is appropriate that the relevant provisions of this Regulation apply from that date. Such retroactive application will be without prejudice to the principle of legitimate expectations as CCAMLR members are forbidden to fish in the CCAMLR Convention Area without authorisation. (30) On 16 December 2011 the Union made a declaration with respect to the Bolivarian Republic of Venezuela (Venezuela) on the granting of fishing opportunities in EU waters to fishing vessels flying the flag of Venezuela in the exclusive economic zone (EEZ) of the coast of French Guyana. It is necessary to fix the fishing opportunities for snappers available to Venezuela in EU waters. (31) The use of fishing opportunities available to EU vessels set out in this Regulation is subject to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (13), and in particular to Articles 33 and 34 thereof concerning the recording of catches and fishing effort and the notification of data on the exhaustion of fishing opportunities. It is therefore necessary to specify the codes to be used by Member States when sending data to the Commission relating to landings of stocks subject to this Regulation. (32) In order to avoid the interruption of fishing activities and to ensure the livelihood of the fishermen of the Union, this Regulation should apply from 1 January 2012, except for the provisions concerning fishing effort limits, which should apply from 1 February 2012, and specific provisions in particular regions, which should have a specific date of application as indicated in recital 29. For reasons of urgency, this Regulation should enter into force immediately after its publication. (33) Fishing opportunities should be used in full compliance with the applicable law of the Union, HAS ADOPTED THIS REGULATION: TITLE I SCOPE AND DEFINITIONS Article 1 Subject matter 1. This Regulation fixes fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements. 2. The fishing opportunities referred to in paragraph 1 shall include: (a) catch limits for the year 2012; (b) fishing effort limits for the period from 1 February 2012 to 31 January 2013; (c) fishing opportunities for the period from 1 December 2011 to 30 November 2012 for certain stocks in the CCAMLR Convention Area; and (d) fishing opportunities for the periods set out in Article 27 for certain stocks in the IATTC Convention Area. 3. This Regulation also fixes provisional fishing opportunities for certain fish stocks and groups of fish stocks which are subject to fisheries consultations with third countries. The definitive fishing opportunities shall be fixed upon conclusion of those consultations in accordance with the Treaty. 4. Certain fishing opportunities identified in Annex I remain unallocated and may not be fished by the Member States until definitive fishing opportunities have been established in accordance with paragraph 3. Article 2 Scope This Regulation shall apply to: (a) EU vessels; and (b) third-country vessels in EU waters. Article 3 Definitions For the purpose of this Regulation the following definitions shall apply: (a) EU vessel means a fishing vessel flying the flag of a Member State and registered in the Union; (b) third-country vessel means a fishing vessel flying the flag of, and registered in, a third country; (c) EU waters means waters under the sovereignty or jurisdiction of the Member States with the exception of waters adjacent to the overseas countries and territories listed in Annex II to the Treaty; (d) total allowable catch (TAC) means the quantity that can be taken and landed from each fish stock each year; (e) quota means a proportion of the TAC allocated to the Union, a Member State or a third country; (f) international waters means waters falling outside the sovereignty or jurisdiction of any State; (g) mesh size means the mesh size of fishing nets as determined in accordance with Regulation (EC) No 517/2008 (14). Article 4 Fishing zones For the purposes of this Regulation, the following zone definitions shall apply: (a) ICES (International Council for the Exploration of the Sea) zones are the geographical areas specified in Annex III to Regulation (EC) No 218/2009 (15); (b) Skagerrak means the geographical area bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast; (c) Kattegat means the geographical area bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from HasenÃ ¸re to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen; (d) CECAF (Committee for Eastern Central Atlantic Fisheries) zones are the geographical areas specified in Annex II to Regulation (EC) No 216/2009 (16); (e) NAFO (Northwest Atlantic Fisheries Organisation) zones are the geographical areas specified in Annex III to Regulation (EC) No 217/2009 (17); (f) SEAFO (South East Atlantic Fisheries Organisation) Convention Area is the geographical area defined in the Convention on the Conservation and Management of Fishery Resources in the South-East Atlantic Ocean (18); (g) ICCAT (International Commission for the Conservation of Atlantic Tunas) Convention Area is the geographical area defined in the International Convention for the Conservation of Atlantic Tunas (19); (h) CCAMLR (Commission for the Conservation of Antarctic Marine Living Resources) Convention Area is the geographical area defined in point (a) of Article 2 of Regulation (EC) No 601/2004 (20); (i) IATTC (Inter American Tropical Tuna Commission) Convention Area is the geographical area defined in the Convention for the Strengthening of the Inter-American Tropical Tuna Commission established by the 1949 Convention between the United States of America and the Republic of Costa Rica (21); (j) IOTC (Indian Ocean Tuna Commission) Convention Area is the geographical area defined in the Agreement for the establishment of the Indian Ocean Tuna Commission (22); (k) SPRFMO (South Pacific Regional Fisheries Management Organisation) Convention Area is the high seas geographical area south of 10 ° N, north of the CCAMLR Convention Area, east of the SIOFA Convention Area as defined in the Southern Indian Ocean Fisheries Agreement (23), and west of the areas of fisheries jurisdictions of South American States; (l) the WCPFC (Western and Central Pacific Fisheries Commission) Convention Area is the geographical area defined in the Convention on the Conservation and Management of Highly Migratory Fish Stocks in the Western and Central Pacific Ocean (24); (m) high seas of the Bering Sea is the geographical area of the high seas of the Bering Sea beyond 200 nautical miles from the baselines from which the breadth of the territorial sea of the coastal States of the Bering Sea is measured. TITLE II FISHING OPPORTUNITIES FOR EU VESSELS CHAPTER I General provisions Article 5 TACs and allocations 1. The TACs for EU vessels in EU waters or in certain non-EU waters and the allocation of such TACs among Member States, and the conditions functionally linked thereto, where appropriate, are set out in Annex I. 2. EU vessels are authorised to make catches, within the TACs set out in Annex I, in waters falling within the fisheries jurisdiction of the Faroe Islands, Greenland, Iceland and Norway, and the fishing zone around Jan Mayen, subject to the condition set out in Article 14 of and Annex III to this Regulation and in Regulation (EC) No 1006/2008 (25) and its implementing provisions. 3. The Commission shall revise quotas for capelin available to the Union in Greenland waters of ICES subareas V and XIV on the basis of the TAC and its allocation to the Union established by Greenland in accordance with the Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand, and the Protocol thereto. 4. In the light of scientific information collected during the first half of 2012, TACs set out in Annex I for the following stocks may be revised by the Commission by means of implementing acts adopted in accordance with the procedure referred to in Article 38(2): (a) the stock of sandeel and associated by-catches in EU waters of ICES divisions IIa and IIIa and ICES subarea IV in accordance with Annex IIB to this Regulation; (b) the stock of Norway pout and associated by-catches in ICES subarea IIIa and EU waters of ICES division IIa and ICES subarea IV; and (c) the stock of sprat and associated by-catches in EU waters of ICES division IIa and ICES subarea IV. 5. On duly justified imperative grounds of urgency relating to the obligation of the Union to comply with its international obligations, the Commission shall revise the TACs set out in Annex I for the stocks referred to in paragraph 4 of this Article by means of immediately applicable implementing acts in accordance with the procedure referred to in Article 38(3). Those acts shall remain in force for the period of application of this Regulation, and in any case not later than 31 December 2012. Article 6 Additional allocation for vessels participating in trials on fully documented fisheries 1. For certain stocks, a Member State may grant an additional allocation to vessels flying its flag participating in trials on fully documented fisheries. Those stocks are identified in Annex I. The additional allocation shall not exceed an overall limit set out in Annex I as a percentage of the quota allocated to that Member State. 2. The additional allocation referred to in paragraph 1 may be granted only in accordance with the following conditions: (a) the vessel makes use of close circuit television cameras (CCTV) associated to a system of sensors to record all fishing and processing activities on board the vessels; (b) the amount of the additional allocation granted to an individual vessel that participates in trials on fully documented fisheries shall be no more than 75 % of the discards estimated for the type of vessel to which it belongs, and in any case shall not represent more than a 30 % increase of the vessel's basic allocation; and (c) all catches of the relevant stock subject to the additional allocation by that vessel shall be counted against its total allocation. Notwithstanding point (b), a Member State may exceptionally grant to vessel flying its flag additional allocation that corresponds to more than 75 % of the estimated discards for the type of vessel to which the vessel concerned belongs, provided that: (i) the estimated discards for the type of vessel are less than 10 %; (ii) it can be demonstrated that the inclusion of that type of vessel is important to evaluate the potential of the CCTV system for control purposes; and (iii) an overall limit of 75 % of the estimated discards is not exceeded for all vessels participating in the trials. 3. Where a Member State detects that a vessel participating in trials on fully documented fisheries fails to comply with the conditions set out in paragraph 2, it shall immediately withdraw the additional allocation granted to that vessel and exclude it from participation in those trials for the remainder of the year 2012. 4. Prior to granting the additional allocation referred to in paragraph 1, a Member State shall submit to the Commission the following information: (a) the list of vessels flying its flag participating in trials on fully documented fisheries, (b) the specifications of the remote electronic monitoring equipment installed on board those vessels; (c) the capacity, type and specification of gears used by those vessels; (d) the estimated discards for each type of vessel participating in the trials; and (e) the amount of catches of the stock subject to the relevant TAC made in 2011 by the vessels participating in the trials. 5. The Commission may request that the assessment of the estimated discards for the type of vessel referred to in point (b) of paragraph 2, be submitted to a scientific advisory body for review. In the absence of a confirming assessment, the Member State concerned shall inform the Commission, in writing, of the measures taken to ensure that the relevant vessels comply with the estimated discards condition established in point (b) of paragraph 2. Article 7 Flexibility in the management of certain stocks 1. For certain stocks identified in Annex I, a Member State may opt to increase its initial quota set in Annex I by 10 %. The Member State concerned shall notify its decision to the Commission. Upon such notification, the increased quota shall be considered the quota allocated to that Member State. 2. Any quantities fished in 2012 under such increased quota that exceed the initial quota shall be deducted for the purpose of calculating the quota of the Member State concerned for the relevant stock for 2013. 3. Any quantities not fished under the initial quota up to 10 % of that quota shall be added for the purpose of calculating the quota of the Member State concerned for the relevant stock for 2013. Article 8 Conditions for landing catches and by-catches Fish from stocks for which TACs are established shall be retained on board or landed only if: (a) the catches have been taken by vessels flying the flag of a Member State having a quota and that quota is not exhausted; or (b) the catches consist of a share in a EU quota which has not been allocated by quota among Member States, and that EU quota has not been exhausted. Article 9 Fishing effort limits From 1 February 2012 to 31 January 2013, the fishing effort measures laid down in Annex IIA shall apply for the management of certain cod, plaice and sole stocks in: (a) the Skagerrak; (b) that part of ICES division IIIa not covered by the Skagerrak and the Kattegat; (c) ICES subarea IV; (d) EU waters of ICES division IIa; and (e) ICES division VIId. Article 10 Catch and effort limits for deep-sea fisheries 1. Article 3(1) of Regulation (EC) No 2347/2002 (26) establishing the requirement of holding a deep-sea fishing permit shall apply to Greenland halibut. The catching, retaining on board, transhipping and landing of Greenland halibut shall be subject to the conditions referred to in that Article. 2. Member States shall ensure that for 2012 the fishing effort levels, measured in kilowatt days absent from port, by vessels holding deep-sea fishing permits referred to in Article 3(1) of Regulation (EC) No 2347/2002 do not exceed 65 % of the average annual fishing effort deployed by the vessels of the Member State concerned in 2003 on trips when deep-sea fishing permits were held or deep-sea species, as listed in Annexes I and II to that Regulation, were caught. This paragraph shall apply only to fishing trips on which more than 100 kg of deep-sea species, other than greater silver smelt, were caught. Article 11 Special provisions on allocations of fishing opportunities 1. The allocation of fishing opportunities among Member States as set out in this Regulation shall be without prejudice to: (a) exchanges made pursuant to Article 20(5) of Regulation (EC) No 2371/2002; (b) reallocations made pursuant to Article 37 of Regulation (EC) No 1224/2009 or pursuant to Article 10(4) of Regulation (EC) No 1006/2008; (c) additional landings allowed under Article 3 of Regulation (EC) No 847/96; (d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96; (e) deductions made pursuant to Articles 37, 105, 106 and 107 of Regulation (EC) No 1224/2009. 2. Except where otherwise specified in Annex I to this Regulation, Article 3 of Regulation (EC) No 847/96 shall apply to stocks subject to precautionary TAC and Article 3(2) and (3) and Article 4 of that Regulation shall apply to stocks subject to analytical TAC. Article 12 Closed fishing season 1. It shall be prohibited to fish or retain on board any of the following species in the Porcupine Bank during the period from 1 May to 31 July 2012: tusk, blue ling and ling. 2. For the purposes of this Article, the Porcupine Bank shall comprise the geographical area bounded by rhumb lines sequentially joining the following positions: Point Latitude Longitude 1 52 ° 27 ² N 12 ° 19 ² W 2 52 ° 40 ² N 12 ° 30 ² W 3 52 ° 47 ² N 12 ° 39,600 ² W 4 52 ° 47 ² N 12 ° 56 ² W 5 52 ° 13,5 ² N 13 ° 53,830 ² W 6 51 ° 22 ² N 14 ° 24 ² W 7 51 ° 22 ² N 14 ° 03 ² W 8 52 ° 10 ² N 13 ° 25 ² W 9 52 ° 32 ² N 13 ° 07,500 ² W 10 52 ° 43 ² N 12 ° 55 ² W 11 52 ° 43 ² N 12 ° 43 ² W 12 52 ° 38,800 ² N 12 ° 37 ² W 13 52 ° 27 ² N 12 ° 23 ² W 14 52 ° 27 ² N 12 ° 19 ² W 3. By way of derogation from paragraph 1, transit through the Porcupine Bank, carrying on board the species referred to in that paragraph, shall be permitted in accordance with Article 50(3), (4) and (5) of Regulation (EC) No 1224/2009. Article 13 Prohibitions 1. It shall be prohibited for EU vessels to fish for, to retain on board, to tranship or to land the following species: (a) basking shark (Cetorhinus maximus) and white shark (Carcharodon carcharias) in EU and non-EU waters; (b) porbeagle (Lamna nasus) in all waters, except where it is provided otherwise in Annex I, Part B to Regulation (EU) No 43/2012 (27); (c) angel shark (Squatina squatina) in EU waters; (d) common skate (Dipturus batis) in EU waters of ICES division IIa and ICES subareas III, IV, VI, VII, VIII, IX and X; (e) undulate ray (Raja undulata) and white skate (Rostroraja alba) in EU waters of ICES subareas VI, VII, VIII, IX and X; and (f) guitarfishes (Rhinobatidae) in EU waters of ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X and XII. 2. When accidentally caught, species referred to in paragraph 1 shall not be harmed. They shall be promptly released. Article 14 Data transmission When, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States submit to the Commission data relating to the landings of quantities of stocks caught, they shall use the stock codes set out in Annex I to this Regulation. CHAPTER II Fishing authorisations in third-country waters Article 15 Fishing authorisations 1. The maximum number of fishing authorisations for EU vessels fishing in waters of a third country is set out in Annex III. 2. Where one Member State transfers quota to another Member State (swap) in the fishing areas set out in Annex III on the basis of Article 20(5) of Regulation (EC) No 2371/2002, the transfer shall include an appropriate transfer of fishing authorisations and shall be notified to the Commission. However, the total number of fishing authorisations for each fishing area, as set out in Annex III, shall not be exceeded. CHAPTER III Fishing opportunities in waters of regional fisheries management organisations Section 1 ICCAT Convention Area Article 16 Fishing, farming and fattening capacity limitations for bluefin tuna 1. The number of EU bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic shall be limited as set out in point 1 of Annex IV. 2. The number of EU coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean shall be limited as set out in point 2 of Annex IV. 3. The number of EU vessels fishing for bluefin tuna in the Adriatic Sea for farming purposes authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm shall be limited as set out in point 3 of Annex IV. 4. The number and total capacity in gross tonnage of fishing vessels authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean shall be limited as set out in point 4 of Annex IV. 5. The number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery shall be limited as set out in point 5 of Annex IV. 6. The bluefin tuna farming capacity, the fattening capacity and the maximum input of wild caught bluefin tuna allocated to the farms in the eastern Atlantic and Mediterranean shall be limited as set out in point 6 of Annex IV. Article 17 Additional conditions to the bluefin tuna quota allocated in Annex ID In addition to the prohibition period provided for in Article 7(2) of Regulation (EC) No 302/2009, purse-seine fishing for bluefin tuna shall be prohibited in the eastern Atlantic and Mediterranean from 15 April to 15 May 2012. Article 18 Recreational and sport fisheries Member States shall allocate a specific quota of bluefin tuna for recreational and sport fisheries from their quotas allocated in Annex ID. Article 19 Sharks 1. Retaining on board, transhipping or landing any part or whole carcass of bigeye thresher sharks (Alopias superciliosus) in any fishery shall be prohibited. 2. It shall be prohibited to undertake a directed fishery for species of thresher sharks of the genus Alopias. 3. Retaining on board, transhipping or landing any part or whole carcass of hammerhead sharks of the family Sphyrnidae (except for the Sphyrna tiburo) in association with fisheries in the ICCAT Convention Area shall be prohibited. 4. Retaining on board, transhipping or landing any part or whole carcass of oceanic whitetip sharks (Carcharhinus longimanus) taken in any fishery shall be prohibited. 5. Retaining on board silky sharks (Carcharhinus falciformis) taken in any fishery shall be prohibited. Section 2 CCAMLR Convention Area Article 20 Prohibitions and catch limitations 1. Direct fishing of the species set out in Annex V, Part A, shall be prohibited in the zones and during the periods set out therein. 2. For exploratory fisheries, the TACs and by-catch limits set out in Annex V, Part B, shall apply in the subareas set out therein. Article 21 Exploratory fisheries 1. Only those Member States which are members of the CCAMLR Commission may participate in longline exploratory fisheries for Dissostichus spp. in FAO Subareas 88.1 and 88.2 as well as in Divisions 58.4.1, 58.4.2 and 58.4.3a outside areas of national jurisdiction in 2012. If such a Member State intends to participate in such fisheries, it shall notify the CCAMLR Secretariat in accordance with Articles 7 and 7a of Regulation (EC) No 601/2004 and in any case no later than 1 June 2012. 2. With regard to FAO Subareas 88.1 and 88.2 as well as Divisions 58.4.1,58.4.2 and 58.4.3a TACs and by-catch limits per subarea and division, and their distribution among Small Scale Research Units (SSRUs) within each of them, shall be as set out in Annex V, Part B. Fishing in any SSRU shall cease when the reported catch reaches the specified TAC, and the SSRU shall be closed to fishing for the remainder of the season. 3. Fishing shall take place over as large a geographical and bathymetric range as possible to obtain the information necessary to determine fishery potential and to avoid over-concentration of catch and fishing effort. However, fishing in FAO Subareas 88.1 and 88.2 as well as in Divisions 58.4.1, 58.4.2 and 58.4.3a shall be prohibited in depths less than 550 m. Article 22 Krill fishery during the 2012/2013 fishing season 1. Only those Member States which are members of the CCAMLR Commission may fish for krill (Euphausia superba) in the CCAMLR Convention Area during the 2012/2013 fishing season. If such a Member State intends to fish for krill in the CCAMLR Convention Area, it shall notify the CCAMLR Secretariat, in accordance with Article 5a of Regulation (EC) No 601/2004, and the Commission, and in any case no later than 1 June 2012: (a) of its intention to fish for krill, using the format laid down in Annex V, Part C; (b) of the net configuration form, using the format laid down in Annex V, Part D. 2. The notification referred to in paragraph 1 of this Article shall include the information provided for in Article 3 of Regulation (EC) No 601/2004 for each vessel to be authorised by the Member State to participate in the krill fishery. 3. A Member State intending to fish for krill in the CCAMLR Convention Area shall only notify its intention to do so in respect of authorised vessels either flying its flag at the time of the notification or flying the flag of another CCAMLR member that are expected, at the time the fishery takes place, to be flying the flag of that Member State. 4. Member States shall be entitled to authorise participation in a krill fishery by vessels other than those notified to CCAMLR Secretariat in accordance with paragraphs 1, 2 and 3 of this Article, if an authorised vessel is prevented from participation due to legitimate operational reasons or force majeure. In such circumstances the Member States concerned shall immediately inform the CCAMLR Secretariat and the Commission, providing: (a) full details of the intended replacement vessel(s), including information provided for in Article 3 of Regulation (EC) No 601/2004; (b) a comprehensive account of the reasons justifying the replacement and any relevant supporting evidence or references. 5. Member States shall not authorise a vessel on either of the CCAMLR illegal, unreported and unregulated (IUU) Vessel Lists to participate in krill fisheries. Section 3 IOTC Convention Area Article 23 Limitation of fishing capacity of vessels fishing in the IOTC Convention Area 1. The maximum number of EU vessels fishing for tropical tunas in the IOTC Convention Area and the corresponding capacity in gross tonnage shall be as set out in point 1 of Annex VI. 2. The maximum number of EU vessels fishing for swordfish (Xiphias gladius) and albacore (Thunnus alalunga) in the IOTC Convention Area and the corresponding capacity in gross tonnage shall be as set out in point 2 of Annex VI. 3. Member States may re-allocate vessels assigned to one of the two fisheries referred to in paragraphs 1 and 2 to the other fishery, provided that they can demonstrate to the Commission that this change does not lead to an increase of fishing effort on the fish stocks involved. 4. Member States shall ensure that, where there is a proposed transfer of capacity to their fleet, vessels to be transferred are on the IOTC Record of Vessels or on the record of vessels of other tuna regional fisheries organisations. Furthermore, no vessels featuring on the list of vessels engaged in IUU fishing activities (IUU vessels) of any RFMO may be transferred. 5. In order to take into account the implementation of the development plans submitted to the IOTC, Member States may only increase their fishing capacity beyond the ceilings referred to in paragraphs 1 and 2 within the limits set out in those plans. Article 24 Sharks 1. Retaining on board, transhipping or landing any part or whole carcass of thresher sharks of all the species of the family Alopiidae in any fishery shall be prohibited. 2. When accidentally caught, species referred to in paragraph 1 shall not be harmed. They shall be promptly released. Section 4 SPRFMO Convention Area Article 25 Pelagic fisheries  capacity limitation Member States having actively exercised pelagic fisheries activities in the SPRFMO Convention Area in 2007, 2008 or 2009 shall limit the total level of gross tonnage of vessels flying their flag and fishing for pelagic stocks in 2012 to the levels of total 78 610 gross tonnage in that area in such manner that sustainable exploitation of the pelagic fishery resources in the South Pacific is ensured. Article 26 Pelagic fisheries  TACs 1. Only Member States having actively exercised pelagic fisheries activities in the SPRFMO Convention Area in 2007, 2008 or 2009, as specified in Article 25, may fish for pelagic stocks in that area in accordance with the TACs set out in Annex IJ. 2. Member States shall notify the Commission on a monthly basis of the names and characteristics, including gross tonnage, of vessels flying their flag engaged in the fishery referred to in this Article. 3. For the purpose of monitoring the fishery referred to in this Article, Member States shall send to the Commission, in order to communicate them to the SPRFMO Interim Secretariat, records from vessel monitoring systems (VMS), monthly catch reports and, where available, port calls at the latest by the 15th day of the following month. Article 27 Bottom fisheries Member States with a track record in bottom fishing effort or catch in the SPRFMO Convention Area over the period from 1 January 2002 to 31 December 2006 shall limit their effort or catch to: (a) the average level of catches or effort parameters over that period; and (b) only those parts of the SPRFMO Convention Area where bottom fisheries has occurred in any previous fishing season. Section 5 IATTC Convention Area Article 28 Purse-seine fisheries 1. The fishing by purse-seine vessels for yellowfin tuna (Thunnus albacares), bigeye tuna (Thunnus obesus) and skipjack tuna (Katsuwonus pelamis) shall be prohibited: (a) from 29 July to 28 September 2012 or from 18 November 2012 to 18 January 2013 in the area defined by the following limits:  the Pacific coastlines of the Americas,  longitude 150 ° W,  latitude 40 ° N,  latitude 40 ° S; (b) from 29 September to 29 October 2012 in the area defined by the following limits:  longitude 96 ° W,  longitude 110 ° W,  latitude 4 ° N,  latitude 3 ° S. 2. The Member States concerned shall notify the Commission of the selected period of closure referred to in paragraph 1 before 1 April 2012. All the purse-seine vessels of the Member States concerned shall stop purse-seine fishing in the areas defined in paragraph 1 during the selected period. 3. Purse-seine vessels fishing for tuna in the IATTC Convention Area shall retain on board and then land or tranship all yellowfin, bigeye and skipjack tuna caught. 4. Paragraph 3 shall not apply in the following cases: (a) where the fish is considered unfit for human consumption for reasons other than size; or (b) during the final set of a trip when there may be insufficient well space remaining to accommodate all the tuna caught in that set. 5. It shall be prohibited to fish for oceanic whitetip sharks (Carcharhinus longimanus) in the IATTC Convention Area, and to retain on board, to tranship, to store, to offer to sell, to sell or to land any part or whole carcass of oceanic whitetip sharks in that area. 6. When accidentally caught, the species referred to in paragraph 5 shall not be harmed. It shall be promptly released by vessel operators, who shall also: (a) record the number of releases with indication of status (dead or alive); (b) report the information specified in paragraph (a) to the Member State of which they are nationals. Member States shall transmit this information to the Commission by 31 January 2013. Section 6 SEAFO Convention Area Article 29 Prohibition of fishing for deep water sharks Directed fishing for the following deep water sharks in the SEAFO Convention Area shall be prohibited:  skates (Rajidae),  spiny dogfish (Squalus acanthias),  blurred smooth lanternshark (Etmopterus bigelowi),  shorttail lanternshark (Etmopterus brachyurus),  great lanternshark (Etmopterus princeps),  smooth lanternshark (Etmopterus pusillus),  ghost catshark (Apristurus manis),  velvet dogfish (Scymnodon squamulosus),  and deep-sea sharks of super-order Selachimorpha. Section 7 WCPFC Convention Area Article 30 Fishing effort limitations for bigeye tuna, yellowfin tuna, skipjack tuna and south Pacific albacore Member States shall ensure that the total fishing effort for bigeye tuna (Thunnus obesus), yellowfin tuna (Thunnus albacares), skipjack tuna (Katsuwonus pelamis) and south Pacific albacore (Thunnus alalunga) in the WCPFC Convention Area is limited to the fishing effort provided for in fisheries partnership agreements between the Union and coastal States in that region. Article 31 Closed area for FAD fishing 1. In the part of the WCPFC Convention Area located between 20 ° N and 20 ° S, fishing activities of purse-seine vessels making use of fish aggregating devices (FADs) shall be prohibited between 00:00 hours of 1 July 2012 and 24:00 hours of 30 September 2012. During that period, a purse-seine vessel may only engage in fishing operations within that part of the WCPFC Convention Area if it carries onboard an observer to monitor that at no time does the vessel: (a) deploy or service a FAD or associated electronic device; (b) fish on schools in association with FADs. 2. All purse-seine vessels fishing in the part of the WCPFC Convention Area referred to in paragraph 1 shall retain onboard and land or tranship all bigeye, yellowfin and skipjack tuna caught. 3. Paragraph 2 shall not apply in the following cases: (a) in the final set of a trip, if the vessel has insufficient well space left to accommodate all fish; (b) where the fish is unfit for human consumption for reasons other than size; or (c) when a serious malfunction of freezer equipment occurs. Article 32 Closed areas for purse-seine fisheries The fishing by purse-seine vessels for bigeye tuna and yellowfin tuna shall be prohibited in the following high seas areas: (a) the international waters enclosed by the boundaries of the EEZ of Indonesia, Palau, Micronesia and Papua New Guinea; (b) the international waters enclosed by the boundaries of the EEZ of Micronesia, Marshall Islands, Nauru, Kiribati, Tuvalu, Fiji, Solomon Islands and Papua New Guinea. Article 33 Limitations to the number of EU vessels authorised to fish swordfish The maximum number of EU vessels authorised to fish for swordfish (Xiphias gladius) in areas south of 20 ° S of the WCPFC Convention Area shall be as indicated in Annex VII. Section 8 Bering Sea Article 34 Prohibition on fishing in the high seas of the Bering Sea Fishing for pollock (Theragra chalcogramma) in the high seas of the Bering Sea shall be prohibited. TITLE III FISHING OPPORTUNITIES FOR THIRD-COUNTRY VESSELS IN EU WATERS Article 35 TACs Fishing vessels flying the flag of Norway and fishing vessels registered in the Faroe Islands shall be authorised to make catches in EU waters within the TACs set out in Annex I to this Regulation and subject to the conditions provided for in this Title and Chapter III of Regulation (EC) No 1006/2008. Article 36 Fishing authorisations 1. The maximum number of fishing authorisations for third-country vessels fishing in EU waters is laid down in Annex VIII. 2. Fish from stocks for which TACs are fixed shall not be retained on board or landed unless the catches have been taken by third-country vessels having a quota and that quota is not exhausted. Article 37 Prohibitions 1. It shall be prohibited for third-country vessels to fish for, to retain on board, to tranship or to land the following species: (a) basking shark (Cetorhinus maximus) and white shark (Carcharodon carcharias) in all EU waters; (b) angel shark (Squatina squatina) in all EU waters; (c) common skate (Dipturus batis) in EU waters of ICES division IIa and ICES subareas III, IV, VI, VII, VIII, IX and X; (d) undulate ray (Raja undulata) and white skate (Rostroraja alba) in EU waters of ICES subareas VI, VII, VIII, IX and X; (e) porbeagle (Lamna nasus) in all EU waters; and (f) guitarfishes (Rhinobatidae) in EU waters of ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X and XII. 2. When accidentally caught, species referred to in paragraph 1 shall not be harmed. They shall be promptly released. TITLE IV FINAL PROVISIONS Article 38 Committee procedure 1. The Commission shall be assisted by the Committee for fisheries and aquaculture established by Regulation (EC) No 2371/2002. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. 3. Where reference is made to this paragraph, Article 8 of Regulation (EU) No 182/2011, in conjunction with Article 5 thereof, shall apply. Article 39 Entry into force and application This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. However, Article 9 shall apply from 1 February 2012. The fishing opportunities or prohibitions for the CCAMLR Convention Area set out in Articles 20, 21 and 22 and Annexes IE and V shall apply with effect from the beginning of the respective periods of application specified for those fishing opportunities or prohibitions. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 2012. For the Council The President N. WAMMEN (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 55, 28.2.2011, p. 13. (3) OJ L 281, 23.11.1995, p. 31. (4) OJ L 157, 19.6.2007, p. 1. (5) OJ L 348, 24.12.2008, p. 20. (6) OJ L 96, 15.4.2009, p. 1. (7) OJ L 115, 9.5.1996, p. 3. (8) OJ L 214, 19.8.2009, p. 16. (9) Agreement on fisheries between the European Economic Community and the Kingdom of Norway (OJ L 226, 29.8.1980, p. 48). (10) Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faeroe Islands, of the other part (OJ L 226, 29.8.1980, p. 12). (11) Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (OJ L 172, 30.6.2007, p. 4) and Protocol setting out the fishing opportunities and financial contribution provided for in that Agreement (OJ L 172, 30.6.2007, p. 9). (12) Agreement on fisheries and the marine environment between the European Economic Community and the Republic of Iceland (OJ L 161, 2.7.1993, p. 2). (13) OJ L 343, 22.12.2009, p. 1. (14) Commission Regulation (EC) No 517/2008 of 10 June 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 850/98 as regards the determination of the mesh size and assessing the thickness of twine of fishing nets (OJ L 151, 11.6.2008, p. 5). (15) Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ L 87, 31.3.2009, p. 70). (16) Regulation (EC) No 216/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (OJ L 87, 31.3.2009, p. 1). (17) Regulation (EC) No 217/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of catch and activity statistics by Member States fishing in the north-west Atlantic (OJ L 87, 31.3.2009, p. 42). (18) Concluded by Council Decision 2002/738/EC (OJ L 234, 31.8.2002, p. 39). (19) The Union acceded by Council Decision 86/238/EEC (OJ L 162, 18.6.1986, p. 33). (20) Council Regulation (EC) No 601/2004 of 22 March 2004 laying down certain control measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resources (OJ L 97, 1.4.2004, p. 16). (21) Concluded by Council Decision 2006/539/EC (OJ L 224, 16.8.2006, p. 22). (22) The Union acceded by Council Decision 95/399/EC (OJ L 236, 5.10.1995, p. 24). (23) Concluded by Council Decision 2008/780/EC (OJ L 268, 9.10.2008, p. 27). (24) The Union acceded by Council Decision 2005/75/EC (OJ L 32, 4.2.2005, p. 1). (25) Council Regulation (EC) No 1006/2008 of 29 September 2009 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (OJ L 286, 29.10.2008, p. 33). (26) Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks (OJ L 351, 28.12.2002, p. 6). (27) Council Regulation (EU) No 43/2012 of 18 January 2012 fixing for 2012 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements (see page 1 of this Official Journal). LIST OF ANNEXES ANNEX I : TACs applicable to EU vessels in areas where TACs exist by species and by area ANNEX IA : Skagerrak, Kattegat, ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV, EU waters of CECAF ANNEX IB : North East Atlantic and Greenland, ICES subareas I, II, V, XII and XIV and Greenland waters of NAFO 0 and 1 ANNEX IC : North West Atlantic  NAFO Convention Area ANNEX ID : Highly migratory fish  all areas ANNEX IE : Antarctic  CCAMLR Convention Area ANNEX IF : South-East Atlantic Ocean  SEAFO Convention Area ANNEX IG : Southern bluefin tuna  all areas ANNEX IH : WCPFC Convention Area ANNEX IJ : SPRFMO Convention Area ANNEX IIA : Fishing effort for vessels in the context of the management of certain cod, plaice and sole stocks in the Skagerrak, that part of ICES division IIIa not covered by the Skagerrak and the Kattegat, ICES subarea IV, EU waters of ICES division IIa and ICES division VIId ANNEX IIB : Fishing opportunities for vessels fishing for sandeel in ICES divisions IIa, IIIa and ICES subarea IV ANNEX III : Maximum number of fishing authorisations for EU vessels in third-country waters ANNEX IV : ICCAT Convention Area ANNEX V : CCAMLR Convention Area ANNEX VI : IOTC Convention Area ANNEX VII : WCPFC Convention Area ANNEX VIII : Quantitative limitations of fishing authorisations for third-country vessels fishing in EU waters ANNEX I TACs APPLICABLE TO EU VESSELS IN AREAS WHERE TACs EXIST BY SPECIES AND BY AREA The tables in Annexes IA, IB, IC, ID, IE, IF, IG, IH and IJ set out the TACs and quotas (in tonnes live weight, except where otherwise specified) by stock, and conditions functionally linked thereto, where appropriate. All fishing opportunities set out in this Annex shall be subject to the rules set out in Regulation (EC) No 1224/2009, and in particular Articles 33 and 34 thereof. The references to fishing zones are references to ICES zones, unless otherwise specified. Within each area, fish stocks are referred to following the alphabetical order of the Latin names of the species. For the purposes of this Regulation, the following comparative table of Latin names and common names is provided: Scientific name Alpha-3 code Common name Amblyraja radiata RJR Starry ray Ammodytes spp. SAN Sandeels Argentina silus ARU Greater silver smelt Beryx spp. ALF Alfonsinos Brosme brosme USK Tusk Caproidae BOR Boarfish Centrophorus squamosus GUQ Leafscale gulper shark Centroscymnus coelolepis CYO Portuguese dogfish Chaceon maritae CGE Deep sea red crab Champsocephalus gunnari ANI Antarctic icefish Chionoecetes spp. PCR Snow crab Clupea harengus HER Herring Coryphaenoides rupestris RNG Roundnose grenadier Dalatias licha SCK Kitefin shark Deania calcea DCA Birdbeak dogfish Dipturus batis RJB Common skate Dissostichus eleginoides TOP Patagonian toothfish Dissostichus mawsoni TOA Antarctic toothfish Engraulis encrasicolus ANE Anchovy Etmopterus princeps ETR Great lanternshark Etmopterus pusillus ETP Smooth lanternshark Euphausia superba KRI Krill Gadus morhua COD Cod Galeorhinus galeus GAG Tope shark Glyptocephalus cynoglossus WIT Witch flounder Hippoglossoides platessoides PLA American plaice Hippoglossus hippoglossus HAL Atlantic halibut Hoplostethus atlanticus ORY Orange roughy Illex illecebrosus SQI Shortfin squid Lamna nasus POR Porbeagle Lepidonotothen squamifrons NOS Grey rockcod Lepidorhombus spp. LEZ Megrims Leucoraja circularis RJI Sandy ray Leucoraja fullonica RJF Shagreen ray Leucoraja naevus RJN Cuckoo ray Limanda ferruginea YEL Yellowtail flounder Limanda limanda DAB Dab Lophiidae ANF Anglerfish Macrourus spp. GRV Grenadiers Makaira nigricans BUM Blue marlin Mallotus villosus CAP Capelin Martialia hyadesi SQS Squid Melanogrammus aeglefinus HAD Haddock Merlangius merlangus WHG Whiting Merluccius merluccius HKE Hake Micromesistius poutassou WHB Blue whiting Microstomus kitt LEM Lemon sole Molva dypterygia BLI Blue ling Molva molva LIN Ling Nephrops norvegicus NEP Norway lobster Pandalus borealis PRA Northern prawn Paralomis spp. PAI Crabs Penaeus spp. PEN Penaeus shrimps Platichthys flesus FLE Flounder Pleuronectes platessa PLE Plaice Pleuronectiformes FLX Flatfish Pollachius pollachius POL Pollack Pollachius virens POK Saithe Psetta maxima TUR Turbot Raja brachyura RJH Blonde ray Raja clavata RJC Thornback ray Raja (Dipturus) nidarosiensis JAD Norwegian skate Raja microocellata RJE Small-eyed ray Raja montagui RJM Spotted ray Raja undulata RJU Undulate ray Rajiformes SRX Skates and rays Reinhardtius hippoglossoides GHL Greenland halibut Rostroraja alba RJA White skate Scomber scombrus MAC Mackerel Scophthalmus rhombus BLL Brill Sebastes spp. RED Redfish Solea solea SOL Common sole Solea spp. SOO Sole Sprattus sprattus SPR Sprat Squalus acanthias DGS Spurdog/dogfish Tetrapturus albidus WHM White marlin Thunnus maccoyii SBF Southern bluefin tuna Thunnus obesus BET Bigeye tuna Thunnus thynnus BFT Bluefin tuna Trachurus spp. JAX Horse mackerel Trisopterus esmarkii NOP Norway pout Urophycis tenuis HKW White hake Xiphias gladius SWO Swordfish The following comparative table of common names and Latin names is provided exclusively for explanatory purposes: Alfonsinos ALF Beryx spp. American plaice PLA Hippoglossoides platessoides Anchovy ANE Engraulis encrasicolus Anglerfish ANF Lophiidae Antarctic icefish ANI Champsocephalus gunnari Antarctic toothfish TOA Dissostichus mawsoni Atlantic halibut HAL Hippoglossus hippoglossus Bigeye tuna BET Thunnus obesus Birdbeak dogfish DCA Deania calcea Blonde ray RJH Raja brachyura Blue ling BLI Molva dypterygia Blue marlin BUM Makaira nigricans Blue whiting WHB Micromesistius poutassou Bluefin tuna BFT Thunnus thynnus Boarfish BOR Caproidae Brill BLL Scophthalmus rhombus Capelin CAP Mallotus villosus Cod COD Gadus morhua Common skate RJB Dipturus batis Common sole SOL Solea solea Crabs PAI Paralomis spp. Cuckoo ray RJN Leucoraja naevus Dab DAB Limanda limanda Deep sea red crab CGE Chaceon maritae Flatfish FLX Pleuronectiformes Flounder FLE Platichthys flesus Great lanternshark ETR Etmopterus princeps Greater silver smelt ARU Argentina silus Greenland halibut GHL Reinhardtius hippoglossoides Grenadiers GRV Macrourus spp. Grey rockcod NOS Lepidonotothen squamifrons Haddock HAD Melanogrammus aeglefinus Hake HKE Merluccius merluccius Herring HER Clupea harengus Horse mackerel JAX Trachurus spp. Kitefin shark SCK Dalatias licha Krill KRI Euphausia superba Leafscale gulper shark GUQ Centrophorus squamosus Lemon sole LEM Microstomus kitt Ling LIN Molva molva Mackerel MAC Scomber scombrus Megrims LEZ Lepidorhombus spp. Northern prawn PRA Pandalus borealis Norway lobster NEP Nephrops norvegicus Norway pout NOP Trisopterus esmarkii Norwegian skate JAD Raja (Dipturus) nidarosiensis Orange roughy ORY Hoplostethus atlanticus Patagonian toothfish TOP Dissostichus eleginoides Penaeus shrimps PEN Penaeus spp. Plaice PLE Pleuronectes platessa Pollack POL Pollachius pollachius Porbeagle POR Lamna nasus Portuguese dogfish CYO Centroscymnus coelolepis Redfish RED Sebastes spp. Roundnose grenadier RNG Coryphaenoides rupestris Saithe POK Pollachius virens Sandeels SAN Ammodytes spp. Sandy ray RJI Leucoraja circularis Shagreen ray RJF Leucoraja fullonica Shortfin squid SQI Illex illecebrosus Skates and rays SRX Rajiformes Small-eyed ray RJE Raja microocellata Smooth lanternshark ETP Etmopterus pusillus Snow crab PCR Chionoecetes spp. Sole SOO Solea spp. Southern bluefin tuna SBF Thunnus maccoyii Spotted ray RJM Raja montagui Sprat SPR Sprattus sprattus Spurdog/dogfish DGS Squalus acanthias Squid SQS Martialia hyadesi Starry ray RJR Amblyraja radiata Swordfish SWO Xiphias gladius Thornback ray RJC Raja clavata Tope shark GAG Galeorhinus galeus Turbot TUR Psetta maxima Tusk USK Brosme brosme Undulate ray RJU Raja undulata White hake HKW Urophycis tenuis White marlin WHM Tetrapturus albidus White skate RJA Rostroraja alba Whiting WHG Merlangius merlangus Witch flounder WIT Glyptocephalus cynoglossus Yellowtail flounder YEL Limanda ferruginea ANNEX IA Skagerrak, Kattegat, ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV, EU waters of CECAF Species : Sandeel Ammodytes spp. Zone : Norwegian waters of IV (SAN/04-N.) Denmark 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. United Kingdom 0 Union 0 TAC Not relevant Species : Sandeel and associated by-catches Ammodytes spp. Zone : EU waters of IIa, IIIa and IV (1) (SAN/2A3A4.) Denmark 167 436 (2) (3) Analytical TAC United Kingdom 3 660 (2) (3) Germany 256 (2) (3) Sweden 6 148 (2) (3) Not allocated 2 500 (4) Union 180 000 (3) Norway 20 000 TAC 200 000 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IIB: Zone : EU waters of sandeel management areas () 1 2 3 4 5 6 7 (SAN/*234_1) (SAN/*234_2) (SAN/*234_3) (SAN/*234_4) (SAN/*234_5) (SAN/*234_6) (SAN/*234_7) Denmark 167 436 0 0 0 0 0 0 United Kingdom 3 660 0 0 0 0 0 0 Germany 256 0 0 0 0 0 0 Sweden 6 148 0 0 0 0 0 0 Union 177 500 0 0 0 0 0 0 Norway 20 000 0 0 0 0 0 0 Total 197 500 0 0 0 0 0 0 () May be revised in accordance with Article 5(4) of this Regulation. Species : Tusk Brosme brosme Zone : EU and international waters of I, II and XIV (USK/1214EI) Germany 6 (6) Analytical TAC France 6 (6) United Kingdom 6 (6) Others 3 (6) Union 21 (6) TAC 21 Species : Tusk Brosme brosme Zone : EU waters of IV (USK/04-C.) Denmark 53 Analytical TAC Germany 16 France 37 Sweden 5 United Kingdom 80 Others 5 (7) Union 196 TAC 196 Species : Tusk Brosme brosme Zone : EU and international waters of V, VI and VII (USK/567EI.) Germany 4 Analytical TAC Article 12 of this Regulation applies. Spain 14 France 172 Ireland 17 United Kingdom 83 Others 4 (8) Union 294 Norway 2 923 (9) (10) (11) TAC 3 217 Species : Tusk Brosme brosme Zone : Norwegian waters of IV (USK/04-N.) Belgium 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 165 Germany 1 France 0 The Netherlands 0 United Kingdom 4 Union 170 TAC Not relevant Species : Herring (12) Clupea harengus Zone : IIIa (HER/03A.) Denmark 18 912 (13) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 303 (13) Sweden 19 783 (13) Union 38 998 (13) TAC 45 000 Species : Herring (14) Clupea harengus Zone : EU and Norwegian waters of IV north of 53 ° 30 ² N (HER/4AB.) Denmark 64 369 Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 41 852 France 21 286 The Netherlands 53 537 Sweden 4 120 United Kingdom 57 836 Union 243 000 Norway 117 450 (15) TAC 405 000 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters south of 62 ° N (HER/*04N-) Union 50 000 Species : Herring (16) Clupea harengus Zone : Norwegian waters south of 62 ° N (HER/04-N.) Sweden 922 (16) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Union 922 TAC 405 000 Species : Herring (17) Clupea harengus Zone : By-catches in IIIa (HER/03A-BC) Denmark 5 692 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 51 Sweden 916 Union 6 659 TAC 6 659 Species : Herring (18) Clupea harengus Zone : By-catches in IV, VIId and in EU waters of IIa (HER/2A47DX) Belgium 89 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 17 134 Germany 89 France 89 The Netherlands 89 Sweden 84 United Kingdom 326 Union 17 900 TAC 17 900 Species : Herring (19) Clupea harengus Zone : IVc, VIId (20) (HER/4CXB7D) Belgium 8 774 (21) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 882 (21) Germany 573 (21) France 10 871 (21) The Netherlands 19 261 (21) United Kingdom 4 189 (21) Union 44 550 TAC 405 000 Species : Herring Clupea harengus Zone : EU and international waters of Vb, VIb and VIaN (22) (HER/5B6ANB) Germany 2 486 (23) Analytical TAC France 470 (23) Ireland 3 360 (23) The Netherlands 2 486 (23) United Kingdom 13 438 (23) Not allocated 660 (24) Union 22 900 (23) TAC 22 900 Species : Cod Gadus morhua Zone : Skagerrak (COD/03AN.) Belgium 9 (25) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 3 026 (25) Germany 76 (25) The Netherlands 19 (25) Sweden 530 (25) Union 3 660 TAC 3 783 Species : Cod Gadus morhua Zone : IV; EU waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat (COD/2A3AX4) Belgium 782 (26) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 4 495 (26) Germany 2 850 (26) France 966 (26) The Netherlands 2 540 (26) Sweden 30 (26) United Kingdom 10 311 (26) Union 21 974 Norway 4 501 (27) TAC 26 475 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (COD/*04N-) Union 19 099 Species : Cod Gadus morhua Zone : Norwegian waters south of 62 ° N (COD/04-N.) Sweden 382 (28) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Union 382 TAC Not relevant Species : Cod Gadus morhua Zone : VIId (COD/07D.) Belgium 66 (29) Analytical TAC France 1 295 (29) The Netherlands 39 (29) United Kingdom 143 (29) Union 1 543 TAC 1 543 Species : Dab and flounder Limanda limanda and Platichthys flesus Zone : EU waters of IIa and IV (D/F/2AC4-C) Belgium 503 Precautionary TAC Denmark 1 888 Germany 2 832 France 196 The Netherlands 11 421 Sweden 6 United Kingdom 1 588 Union 18 434 TAC 18 434 Species : Anglerfish Lophiidae Zone : EU waters of IIa and IV (ANF/2AC4-C) Belgium 324 (30) Analytical TAC Denmark 714 (30) Germany 349 (30) France 66 (30) The Netherlands 245 (30) Sweden 8 (30) United Kingdom 7 455 (30) Union 9 161 (30) TAC 9 161 Species : Anglerfish Lophiidae Zone : Norwegian waters of IV (ANF/04-N.) Belgium 45 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 1 152 Germany 18 The Netherlands 16 United Kingdom 269 Union 1 500 TAC Not relevant Species : Haddock Melanogrammus aeglefinus Zone : IIIa, EU waters of Subdivisions 22-32 (HAD/3A/BCD) Belgium 11 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 1 943 Germany 123 The Netherlands 2 Sweden 229 Union 2 308 TAC 2 409 Species : Haddock Melanogrammus aeglefinus Zone : IV; EU waters of IIa (HAD/2AC4.) Belgium 224 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 7 of this Regulation applies. Denmark 1 539 Germany 979 France 1 707 The Netherlands 168 Sweden 155 United Kingdom 25 386 Union 30 158 Norway 9 008 TAC 39 166 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (HAD/*04N-) Union 22 433 Species : Haddock Melanogrammus aeglefinus Zone : Norwegian waters south of 62 ° N (HAD/04-N.) Sweden 707 (31) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Union 707 TAC Not relevant Species : Haddock Melanogrammus aeglefinus Zone : EU and international waters VIb, XII and XIV (HAD/6B1214) Belgium 7 Analytical TAC Germany 9 France 364 Ireland 260 United Kingdom 2 660 Union 3 300 TAC 3 300 Species : Whiting Merlangius merlangus Zone : IIIa (WHG/03A.) Denmark 929 Precautionary TAC Article 4 of Regulation (EC) No 847/96 does not apply. The Netherlands 3 Sweden 99 Union 1 031 TAC 1 050 Species : Whiting Merlangius merlangus Zone : IV; EU waters of IIa (WHG/2AC4.) Belgium 337 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 1 458 Germany 379 France 2 191 The Netherlands 843 Sweden 3 United Kingdom 10 539 Union 15 750 Norway 1 306 (32) TAC 17 056 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (WHG/*04N-) Union 10 671 Species : Whiting and Pollack Merlangius merlangus and Pollachius pollachius Zone : Norwegian waters south of 62 ° N (W/P/04-N.) Sweden 190 (33) Precautionary TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Union 190 TAC Not relevant Species : Blue whiting Micromesistius poutassou Zone : Norwegian waters of II and IV (WHB/24-N.) Denmark 0 Analytical TAC United Kingdom 0 Union 0 TAC 391 000 Species : Blue whiting Micromesistius poutassou Zone : EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/1X14) Denmark 9 683 (34) (36) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 7 of this Regulation applies. Germany 3 765 (34) (36) Spain 8 209 (34) (35) (36) France 6 738 (34) (36) Ireland 7 498 (34) (36) The Netherlands 11 807 (34) (36) Portugal 763 (34) (35) (36) Sweden 2 395 (34) (36) United Kingdom 12 563 (34) (36) Not allocated 4 500 (37) Union 63 421 (34) (36) Norway 30 000 TAC 391 000 Species : Blue whiting Micromesistius poutassou Zone : VIIIc, IX and X; EU waters of CECAF 34.1.1 (WHB/8C3411) Spain 8 034 Analytical TAC Portugal 2 009 Union 10 043 (38) TAC 391 000 Species : Blue whiting Micromesistius poutassou Zone : EU waters of II, IVa, V, VI north of 56 ° 30 ² N and VII west of 12 ° W (WHB/24A567) Norway 64 226 (39) (40) Analytical TAC TAC 391 000 Species : Lemon sole and witch Microstomus kitt and Glyptocephalus cynoglossus Zone : EU waters of IIa and IV (L/W/2AC4-C) Belgium 346 Precautionary TAC Denmark 953 Germany 122 France 261 The Netherlands 793 Sweden 11 United Kingdom 3 905 Union 6 391 TAC 6 391 Species : Blue ling Molva dypterygia Zone : EU waters and international waters of Vb, VI, VII (BLI/5B67-) (43) Germany 20 (46) Analytical TAC Article 12 of this Regulation applies. Estonia 3 (46) Spain 62 (46) France 1 423 (46) Ireland 5 (46) Lithuania 1 (46) Poland 1 (46) United Kingdom 362 (46) Others 5 (41) (46) Not allocated 150 (47) Union 1 882 (46) Norway 150 (42) TAC 2 032 Species : Ling Molva molva Zone : EU and international waters of I and II (LIN/1/2.) Denmark 8 Analytical TAC Germany 8 France 8 United Kingdom 8 Others 4 (48) Union 36 TAC 36 Species : Ling Molva molva Zone : EU waters of IV (LIN/04-C.) Belgium 16 Analytical TAC Denmark 243 Germany 150 France 135 The Netherlands 5 Sweden 10 United Kingdom 1 869 Union 2 428 TAC 2 428 Species : Ling Molva molva Zone : EU and international waters of V (LIN/05.) Belgium 9 Precautionary TAC Denmark 6 Germany 6 France 6 United Kingdom 6 Union 33 TAC 33 Species : Ling Molva molva Zone : EU and international waters of VI, VII, VIII, IX, X, XII and XIV (LIN/6X14.) Belgium 29 (51) Analytical TAC Article 12 of this Regulation applies. Denmark 5 (51) Germany 107 (51) Spain 2 156 (51) France 2 299 (51) Ireland 576 (51) Portugal 5 (51) United Kingdom 2 647 (51) Not allocated 200 (52) Union 7 824 (51) Norway 6 140 (49) (50) TAC 14 164 Species : Ling Molva molva Zone : Norwegian waters of IV (LIN/04-N.) Belgium 6 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 747 Germany 21 France 8 The Netherlands 1 United Kingdom 67 Union 850 TAC Not relevant Species : Norway lobster Nephrops norvegicus Zone : IIIa; EU waters of Subdivisions 22-32 (NEP/3A/BCD) Denmark 4 409 Analytical TAC Germany 13 Sweden 1 578 Union 6 000 TAC 6 000 Species : Norway lobster Nephrops norvegicus Zone : Norwegian waters of IV (NEP/04-N.) Denmark 1 135 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 1 United Kingdom 64 Union 1 200 TAC Not relevant Species : Northern prawn Pandalus borealis Zone : IIIa (PRA/03A.) Denmark 2 457 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Sweden 1 323 Union 3 780 TAC 7 080 Species : Northern prawn Pandalus borealis Zone : EU waters of IIa and IV (PRA/2AC4-C) Denmark 2 273 Analytical TAC The Netherlands 21 Sweden 91 United Kingdom 673 Union 3 058 TAC 3 058 Species : Northern prawn Pandalus borealis Zone : Norwegian waters south of 62 ° N (PRA/04-N.) Denmark 357 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Sweden 123 (53) Union 480 TAC Not relevant Species : Plaice Pleuronectes platessa Zone : Skagerrak (PLE/03AN.) Belgium 48 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 6 189 Germany 32 The Netherlands 1 190 Sweden 332 Union 7 791 TAC 7 950 Species : Plaice Pleuronectes platessa Zone : Kattegat (PLE/03AS.) Denmark 1 769 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 20 Sweden 199 Union 1 988 TAC 1 988 Species : Plaice Pleuronectes platessa Zone : IV; EU waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat (PLE/2A3AX4) Belgium 4 874 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 15 840 Germany 4 569 France 914 The Netherlands 30 462 United Kingdom 22 542 Union 79 201 Norway 5 209 TAC 84 410 Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (PLE/*04N-) Union 32 500 Species : Saithe Pollachius virens Zone : IIIa and IV; EU waters of IIa, IIIb, IIIc and Subdivisions 22-32 (POK/2A34.) Belgium 27 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 3 263 Germany 8 241 France 19 395 The Netherlands 82 Sweden 448 United Kingdom 6 318 Union 37 774 Norway 41 546 (54) TAC 79 320 Species : Saithe Pollachius virens Zone : VI; EU and international waters of Vb, XII and XIV (POK/56-14) Germany 391 Analytical TAC France 3 878 Ireland 407 United Kingdom 3 154 Union 7 830 Norway 400 (55) TAC 8 230 Species : Saithe Pollachius virens Zone : Norwegian waters south of 62 ° N (POK/04-N.) Sweden 880 (56) Analytical TAC Union 880 TAC Not relevant Species : Turbot and brill Psetta maxima and Scopthalmus rhombus Zone : EU waters of IIa and IV (T/B/2AC4-C) Belgium 340 Precautionary TAC Denmark 727 Germany 186 France 88 The Netherlands 2 579 Sweden 5 United Kingdom 717 Union 4 642 TAC 4 642 Species : Greenland Halibut Reinhardtius hippoglossoides Zone : EU waters of IIa and IV; EU and international waters of Vb and VI (GHL/2A-C46) Denmark 2 Analytical TAC Germany 3 Estonia 2 Spain 2 France 31 Ireland 2 Lithuania 2 Poland 2 United Kingdom 123 Union 169 TAC 520 (57) Species : Mackerel Scomber scombrus Zone : IIIa and IV; EU waters of IIa, IIIb, IIIc and IIId (MAC/2A34.) Belgium 421 (60) (62) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 7 of this Regulation applies. Denmark 11 097 (60) (62) Germany 439 (60) (62) France 1 326 (60) (62) The Netherlands 1 335 (60) (62) Sweden 4 001 (58) (59) (60) (62) United Kingdom 1 236 (60) (62) Union 19 855 (58) (60) (62) Norway 89 537 (61) TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones. These are provisional quotas in accordance with Article 1(3) of this Regulation: IIIa (MAC/*03A.) IIIa and IVbc (MAC/*3A4BC) IVb (MAC/*04B.) IVc (MAC/*04C.) VI, international waters of IIa, from 1 January to 31 March 2012 and in December 2012 (MAC/*2A6.) Denmark 0 4 130 0 0 7 735 France 0 490 0 0 0 The Netherlands 0 490 0 0 0 Sweden 0 0 390 10 1 503 United Kingdom 0 490 0 0 0 Norway 3 000 0 0 0 0 Species : Mackerel Scomber scombrus Zone : VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV (MAC/2CX14-) Germany 16 487 (65) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 7 of this Regulation applies. Spain 18 (65) Estonia 137 (65) France 10 993 (65) Ireland 54 956 (65) Latvia 101 (65) Lithuania 101 (65) The Netherlands 24 043 (65) Poland 1 161 (65) United Kingdom 151 132 (65) Union 259 129 (65) Norway 10 463 (63) (64) TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones and periods specified below. These are provisional quotas in accordance with Article 1(3) of this Regulation. EU and Norwegian waters of IVa (MAC/*04A-EN) During the periods from 1 January to 15 February 2012 and from 1 September to 31 December 2012 Norwegian waters of IIa (MAC/*2AN-) Germany 6 633 675 France 4 423 450 Ireland 22 112 2 252 The Netherlands 9 674 985 United Kingdom 60 810 6 192 Union 103 652 10 554 Species : Mackerel Scomber scombrus Zone : VIIIc, IX and X; EU waters of CECAF 34.1.1 (MAC/8C3411) Spain 24 438 (66) (67) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 7 of this Regulation applies. France 162 (66) (67) Portugal 5 051 (66) (67) Union 29 651 (67) TAC Not relevant Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone. These are provisional quotas in accordance with Article 1(3) of this Regulation. VIIIb (MAC/*08B.) Spain 2 052 France 14 Portugal 424 Species : Mackerel Scomber scombrus Zone : Norwegian waters of IIa and IVa (MAC/2A4A-N.) Denmark 10 176 (68) (69) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 7 of this Regulation applies. Union 10 176 (68) (69) TAC Not relevant Species : Common sole Solea solea Zone : EU waters of II and IV (SOL/24-C.) Belgium 1 346 Analytical TAC Denmark 615 Germany 1 077 France 269 The Netherlands 12 151 United Kingdom 692 Union 16 150 Norway 50 (70) TAC 16 200 Species : Sprat and associated by-catches Sprattus sprattus Zone : IIIa (SPR/03A.) Denmark 34 843 (71) Precautionary TAC Germany 73 (71) Sweden 13 184 (71) Union 48 100 TAC 52 000 Species : Sprat and associated by-catches Sprattus sprattus Zone : EU waters of IIa and IV (SPR/2AC4-C) Belgium 1 631 (75) (76) Precautionary TAC Denmark 129 103 (75) (76) Germany 1 631 (75) (76) France 1 631 (75) (76) The Netherlands 1 631 (75) (76) Sweden 1 330 (72) (75) (76) United Kingdom 5 383 (75) (76) Not allocated 9 160 (77) Union 151 500 (76) Norway 10 000 (73) TAC 161 500 (74) Species : Horse mackerel and associated by-catches Trachurus spp. Zone : EU waters of IVb, IVc and VIId (JAX/4BC7D) Belgium 44 (80) Precautionary TAC Denmark 19 339 (80) Germany 1 708 (78) (80) Spain 359 (80) France 1 604 (78) (80) Ireland 1 216 (80) The Netherlands 11 642 (78) (80) Portugal 41 (80) Sweden 75 (80) United Kingdom 4 602 (78) (80) Union 40 630 Norway 3 550 (79) TAC 44 180 Species : Horse mackerel and associated by-catches Trachurus spp. Zone : EU waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV (JAX/2A-14) Denmark 15 502 (81) (83) (84) Analytical TAC Germany 12 096 (81) (82) (83) (84) Spain 16 498 (83) (84) France 6 226 (81) (82) (83) (84) Ireland 40 284 (81) (83) (84) The Netherlands 48 532 (81) (82) (83) Portugal 1 589 (83) (84) Sweden 675 (81) (83) (84) United Kingdom 14 587 (81) (82) (83) (84) Not allocated 2 000 (84) (85) Union 157 989 (84) TAC 157 989 Species : Norway pout and associated by-catches Trisopterus esmarki Zone : IIIa; EU waters of IIa and IV (NOP/2A3A4.) Denmark 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 0 The Netherlands 0 Union 0 Norway 0 TAC 0 Species : Norway pout Trisopterus esmarki Zone : Norwegian waters of IV (NOP/04-N.) Denmark 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. United Kingdom 0 Union 0 TAC Not relevant Species : Industrial fish Zone : Norwegian waters of IV (I/F/04-N.) Sweden 800 (86) (87) Precautionary TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Union 800 TAC Not relevant Species : Combined quota Zone : EU waters of Vb, VI and VII (R/G/5B67-C) Union Not relevant Precautionary TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Norway 140 (88) TAC Not relevant Species : Other species Zone : Norwegian waters of IV (OTH/04-N.) Belgium 27 Precautionary TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Denmark 2 500 Germany 282 France 116 The Netherlands 200 Sweden Not relevant (89) United Kingdom 1 875 Union 5 000 (90) TAC Not relevant Species : Other species Zone : EU waters of IIa, IV and VIa north of 56 ° 30 ² N (OTH/2A46AN) Union Not relevant Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Norway 2 720 (91) (92) TAC Not relevant (1) Excluding waters within six nautical miles of UK baselines at Shetland, Fair Isle and Foula. (2) At least 98 % of landings counted against the TAC must be of sandeel. By-catches of dab, mackerel and whiting to be counted against the remaining 2 % of the TAC. (3) Provisional quota in accordance with Article 1(3) of this Regulation. (4) Unallocated quota in accordance with Article 1(4) of this Regulation. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IIB: Zone : EU waters of sandeel management areas () 1 2 3 4 5 6 7 (SAN/*234_1) (SAN/*234_2) (SAN/*234_3) (SAN/*234_4) (SAN/*234_5) (SAN/*234_6) (SAN/*234_7) Denmark 167 436 0 0 0 0 0 0 United Kingdom 3 660 0 0 0 0 0 0 Germany 256 0 0 0 0 0 0 Sweden 6 148 0 0 0 0 0 0 Union 177 500 0 0 0 0 0 0 Norway 20 000 0 0 0 0 0 0 Total 197 500 0 0 0 0 0 0 () May be revised in accordance with Article 5(4) of this Regulation. (5) May be revised in accordance with Article 5(4) of this Regulation. (6) Exclusively for by-catches. No directed fisheries are permitted under this quota. (7) Exclusively for by-catches. No directed fisheries are permitted under this quota. (8) Exclusively for by-catches. No directed fisheries are permitted under this quota. (9) To be fished in EU waters of IIa, IV, Vb, VI and VII (USK/*24X7C). (10) Special condition: of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in Vb, VI and VII shall not exceed 3 000 tonnes (OTH/*5B67-). (11) Including ling. The quotas for Norway are: ling 6 490 tonnes (LIN/*5B67-), and tusk 2 923 tonnes (USK/*5B67-) and are interchangeable of up to 2 000 tonnes and may only be fished with long-lines in Vb, VI and VII. (12) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (13) Special condition: up to 50 % of this amount may be fished in EU waters of IV (HER/*04-C.). (14) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States must inform the Commission of their landings of herring distinguishing between IVa (HER/04A.) and IVb (HER/04B.). (15) Up to 50 000 tonnes of which may be taken in EU waters of IVa and IVb (HER/*4AB-C). Catches taken within this quota are to be deducted from Norway's share of the TAC. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters south of 62 ° N (HER/*04N-) Union 50 000 (16) By-catches of cod, haddock, pollack and whiting and saithe are to be counted against the quota for these species. (17) Landings of herring taken in fisheries using nets with mesh sizes smaller than 32 mm. (18) Landings of herring taken in fisheries using nets with mesh sizes smaller than 32 mm. (19) Landings of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (20) Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a rhumb line running due south from Landguard Point (51 ° 56 ² N, 1 ° 19,1 ² E) to latitude 51 ° 33 ² N and hence due west to a point on the coast of the United Kingdom. (21) Special condition: up to 50 % of this quota may be taken in IVb. However, the use of this special condition must be notified in advance to the Commission (HER/*04B.). (22) Reference is to the herring stock in VIa, north of 56 ° 00 ² N and in that part of VIa which is situated east of 07 °00 ² W and north of 55 ° 00 ² N, excluding the Clyde. (23) Provisional quota in accordance with Article 1(3) of this Regulation. (24) Unallocated quota in accordance with Article 1(4) of this Regulation. (25) In addition to this quota, a Member State may grant to vessels flying its flag participating in trials on fully documented fisheries additional allocation within an overall limit of 12 % of the quota allocated to that Member State, under the conditions set out in Article 6 of this Regulation. (26) In addition to this quota, a Member State may grant to vessels flying its flag participating in trials on fully documented fisheries additional allocation within an overall limit of 12 % of the quota allocated to that Member State, under the conditions set out in Article 6 of this Regulation. (27) May be taken in EU waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (COD/*04N-) Union 19 099 (28) By-catches of haddock, pollack and whiting and saithe are to be counted against the quota for these species. (29) In addition to this quota, a Member State may grant to vessels flying its flag participating in trials on fully documented fisheries additional allocation within an overall limit of 12 % of the quota allocated to that Member State, under the conditions set out in Article 6 of this Regulation. (30) Special condition: of which up to 5 % may be fished in: VI; EU and international waters of Vb; international waters of XII and XIV (ANF/*56-14). (31) By-catches of cod, pollack and whiting and saithe are to be counted against the quota for these species. (32) May be taken in EU waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (WHG/*04N-) Union 10 671 (33) By-catches of cod, haddock and saithe are to be counted against the quota for these species. (34) Special condition: of which up to 68 % may be fished in Norwegian Economic Zone or in the fishery zone around Jan Mayen (WHB/*NZJM1). (35) Transfers of this quota may be effected to VIIIc, IX and X; EU waters of CECAF 34.1.1. However, such transfers must be notified in advance to the Commission. (36) Provisional quota in accordance with Article 1(3) of this Regulation. (37) Unallocated quota in accordance with Article 1(4) of this Regulation. (38) Special condition: of which up to 68 % may be fished in Norwegian EEZ or in the fishery zone around Jan Mayen (WHB/*NZJM2). (39) To be counted against Norway's catch limits established under the Coastal States arrangement. (40) Special condition: the catch in IV shall be no more than 20 581 tonnes, i.e. 25 % of Norway's access quota. (41) Exclusively for by-catches. No directed fisheries are permitted under this quota. (42) To be fished in EU waters of IIa, IV, Vb, VI and VII (BLI/*24X7C). (43) Special rules apply in accordance with Article 1 of Regulation (EC) No 1288/2009 () and point 7 of Annex III to Regulation (EC) No 43/2009 (). (44) Council Regulation (EC) No 1288/2009 of 27 November 2009 establishing transitional technical measures from 1 January 2010 to 30 June 2011 (OJ L 347, 24.12.2009, p. 6). (45) Council Regulation (EC) No 43/2009 of 16 January 2009 fixing for 2009 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (OJ L 22, 26.1.2009, p. 1). (46) Provisional quota in accordance with Article 1(3) of this Regulation. (47) Unallocated quota in accordance with Article 1(4) of this Regulation. (48) Exclusively for by-catches. No directed fisheries are permitted under this quota. (49) Special condition: of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in VI and VII shall not exceed 3 000 tonnes. (50) Including tusk. The quotas for Norway are: ling 6 140 tonnes and tusk 2 923 tonnes and are interchangeable of up to 2 000 tonnes and may only be fished with long-lines in Vb, VI and VII. (51) Provisional quota in accordance with Article 1(3) of this Regulation. (52) Unallocated quota in accordance with Article 1(4) of this Regulation. (53) By-catches of cod, haddock, pollack, whiting and saithe are to be counted against the quotas for these species. (54) May only be taken in EU waters of IV and in IIIa (POK/*3A4-C). Catches taken within this quota are to be deducted from Norway's share of the TAC. (55) To be fished north of 56 ° 30 ² N. (56) By-catches of cod, haddock, pollack and whiting are to be counted against the quota for these species. (57) Of which 350 tonnes are allocated to Norway and are to be taken in the EU waters of IIa and VI. In VI this quantity may only be fished with long-lines (GHL/*2A6-C). (58) Special condition: including 242 tonnes to be taken in Norwegian waters south of 62 ° N (MAC/*04N-). (59) When fishing in Norwegian waters, by-catches of cod (COD/*2134.), haddock (HAD/*2134.), pollack (POL/*2134.) and whiting (WHG/*2134.) and saithe (POK/*2134.) are to be counted against the quotas for these species. (60) May also be taken in Norwegian waters of IVa (MAC/*4AN.). (61) To be deducted from Norway's share of the TAC (access quota). This amount includes the Norwegian share in the North Sea TAC of the amount of 35 145 tonnes. This quota may be fished in IVa only (MAC/*04A.), except for 3 000 tonnes that may be fished in IIIa (MAC/*03A.). (62) Provisional quota in accordance with Article 1(3) of this Regulation. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones. These are provisional quotas in accordance with Article 1(3) of this Regulation: IIIa (MAC/*03A.) IIIa and IVbc (MAC/*3A4BC) IVb (MAC/*04B.) IVc (MAC/*04C.) VI, international waters of IIa, from 1 January to 31 March 2012 and in December 2012 (MAC/*2A6.) Denmark 0 4 130 0 0 7 735 France 0 490 0 0 0 The Netherlands 0 490 0 0 0 Sweden 0 0 390 10 1 503 United Kingdom 0 490 0 0 0 Norway 3 000 0 0 0 0 (63) May be fished in IIa, VIa north of 56 ° 30 ² N, IVa, VIId, VIIe, VIIf and VIIh (MAC/*AX7H). (64) An additional 17 907 tonnes of access quota may be fished by Norway North of 56 °30 ² N and counted against its catch limit (MAC/*N6530). (65) Provisional quota in accordance with Article 1(3) of this Regulation. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones and periods specified below. These are provisional quotas in accordance with Article 1(3) of this Regulation. EU and Norwegian waters of IVa (MAC/*04A-EN) During the periods from 1 January to 15 February 2012 and from 1 September to 31 December 2012 Norwegian waters of IIa (MAC/*2AN-) Germany 6 633 675 France 4 423 450 Ireland 22 112 2 252 The Netherlands 9 674 985 United Kingdom 60 810 6 192 Union 103 652 10 554 (66) Special condition: quantities subject to exchanges with other Member States may be taken in VIIIa, VIIIb and VIIId (MAC/*8ABD.). However, the quantities provided by Spain, Portugal or France for exchange purposes and to be taken in VIIIa, VIIIb and VIIId shall not exceed 25 % of the quotas of the donor Member State. (67) Provisional quota in accordance with Article 1(3) of this Regulation. Special condition: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone. These are provisional quotas in accordance with Article 1(3) of this Regulation. VIIIb (MAC/*08B.) Spain 2 052 France 14 Portugal 424 (68) Catches taken in IIa (MAC/*02A.) and IVa (MAC/*4A.) to be reported separately. (69) Provisional quota in accordance with Article 1(3) of this Regulation. (70) May be fished only in EU waters of IV (SOL/*04-C.). (71) At least 95 % of landings counted against the TAC must be of sprat. By-catches of dab, whiting and haddock to be counted against the remaining 5 % of the TAC. (72) Including sandeel. (73) May only be fished in EU waters of IV (SPR/*04-C.). (74) May be revised in accordance with Article 5(4) of this Regulation. (75) At least 98 % of landings counted against the TAC must be of sprat. By-catches of dab and whiting to be counted against the remaining 2 % of the TAC (OTH/*2AC4C). (76) Provisional quota in accordance with Article 1(3) of this Regulation. (77) Unallocated quota in accordance with Article 1(4) of this Regulation. (78) Special condition: up to 5 % of this quota fished in division VIId may be accounted for as fished under the quota concerning the zone: EU waters of IIa, IVa, VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV. However, the use of this special condition must be notified in advance to the Commission (JAX/*2A-14). (79) May only be fished in EU waters of IV (JAX/*04-C.). (80) At least 95 % of landings counted against the TAC must be of horse mackerel. By-catches of boarfish, haddock, whiting and mackerel are to be counted against the remaining 5 % of the TAC (OTH/*4BC7D). (81) Special condition: up to 5 % of this quota fished in EU waters of IIa or IVa before 30 June 2012 may be accounted for as fished under the quota concerning the zone of EU waters of IVb, IVc and VIId. However, the use of this special condition must be notified in advance to the Commission (JAX/*4BC7D). (82) Special condition: up to 5 % of this quota may be fished in VIId. However, the use of this special condition must be notified in advance to the Commission (JAX/*07D.). (83) At least 95 % of landings counted against the TAC must be of horse mackerel. By-catches of boarfish, haddock, whiting and mackerel are to be counted against the remaining 5 % of the TAC (OTH/*2A-14). (84) Provisional quota in accordance with Article 1(3) of this Regulation. (85) Unallocated quota in accordance with Article 1(4) of this Regulation. (86) By-catches of cod, haddock, pollack and whiting and saithe to be counted against the quotas for these species. (87) Special condition: of which no more than 400 tonnes of horse mackerel (JAX/*04-N.). (88) Taken with long-lines only, including grenadiers, rat tails, common mora and greater fork beard. (89) Quota allocated by Norway to Sweden of other species at a traditional level. (90) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate. (91) Limited to IIa and IV (OTH/*2A4-C). (92) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate. ANNEX IB NORTH EAST ATLANTIC AND GREENLAND, ICES SUBAREAS I, II, V, XII AND XIV AND GREENLAND WATERS OF NAFO 0 AND 1 Species : Snow crab Chionoecetes spp. Zone : Greenland waters of NAFO 0 and 1 (PCR/N01GRN) Ireland 62 Spain 437 Union 500 TAC Not relevant Species : Herring Clupea harengus Zone : EU, Norwegian and international waters of I and II (HER/1/2.) Belgium 19 (1) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 7 of this Regulation applies. Denmark 18 580 (1) Germany 3 254 (1) Spain 61 (1) France 802 (1) Ireland 4 810 (1) The Netherlands 6 649 (1) Poland 940 (1) Portugal 61 (1) Finland 288 (1) Sweden 6 885 (1) United Kingdom 11 879 (1) Union 54 228 (1) Norway 508 130 (2) TAC 833 000 Special condition: Within the limits of the abovementioned Union share of the TAC, no more than 48 805 tonnes may be taken in the following zone: Norwegian waters north of 62 ° N and the fishery zone around Jan Mayen (HER/*2AJMN) Species : Cod Gadus morhua Zone : Norwegian waters of I and II (COD/1N2AB.) Germany 1 971 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Greece 244 Spain 2 198 Ireland 244 France 1 809 Portugal 2 198 United Kingdom 7 645 Union 16 309 TAC Not relevant Species : Cod Gadus morhua Zone : Greenland waters of NAFO 0 and 1; Greenland waters of V and XIV (COD/N01514) Germany 1 636 (3) (4) (5) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. United Kingdom 364 (3) (4) (5) Union 2 000 (3) (4) (5) TAC Not relevant Species : Cod Gadus morhua Zone : I and IIb (COD/1/2B.) Germany 5 195 (8) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Spain 11 870 (8) France 2 339 (8) Poland 2 285 (8) Portugal 2 449 (8) United Kingdom 3 397 (8) Other Member States 250 (6) Union 27 785 (7) TAC 737 000 Species : Cod and haddock Gadus morhua and Melanogrammus aeglefinus Zone : Faroese waters of Vb (C/H/05B-F.) Germany 0 (9) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 0 (9) United Kingdom 0 (9) Union 0 (9) TAC Not relevant Species : Atlantic halibut Hippoglossus hippoglossus Zone : Greenland waters of V and XIV (HAL/514GRN) Portugal 1 000 (10) Union 1 075 (11) TAC Not relevant Species : Atlantic halibut Hippoglossus hippoglossus Zone : Greenland waters of NAFO 0 and 1 (HAL/N01GRN) Union 200 (12) TAC Not relevant Species : Capelin Mallotus villosus Zone : IIb (CAP/02B.) Union 0 TAC 0 Species : Capelin Mallotus villosus Zone : Greenland waters of V and XIV (CAP/514GRN) Union 56 364 (13) (14) TAC Not relevant Species : Haddock Melanogrammus aeglefinus Zone : Norwegian waters of I and II (HAD/1N2AB.) Germany 289 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 174 United Kingdom 887 Union 1 350 TAC Not relevant Species : Blue whiting Micromesistius poutassou Zone : Faroese waters (WHB/2A4AXF) Denmark 0 (16) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 0 (16) France 0 (16) The Netherlands 0 (16) United Kingdom 0 (16) Union 0 (16) TAC 0 (15) Species : Ling and blue ling Molva molva and Molva dypterygia Zone : Faroese waters of Vb (B/L/05B-F.) Germany 0 (17) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 0 (17) United Kingdom 0 (17) Union 0 (17) TAC Not relevant Species : Northern prawn Pandalus borealis Zone : Greenland waters of V and XIV (PRA/514GRN) Denmark 1 883 (19) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 1 883 (19) Not allocated 1 334 (20) Union 8 000 (18) (19) TAC Not relevant Species : Northern prawn Pandalus borealis Zone : Greenland waters of NAFO 0 and 1 (PRA/N01GRN) Denmark 2 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 2 000 Union 4 000 TAC Not relevant Species : Saithe Pollachius virens Zone : Norwegian waters of I and II (POK/1N2AB.) Germany 2 040 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 328 United Kingdom 182 Union 2 550 TAC Not relevant Species : Saithe Pollachius virens Zone : International waters of I and II (POK/1/2INT) Union 0 TAC Not relevant Species : Saithe Pollachius virens Zone : Faroese waters of Vb (POK/05B-F.) Belgium 0 (21) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 0 (21) France 0 (21) The Netherlands 0 (21) United Kingdom 0 (21) Union 0 (21) TAC Not relevant Species : Greenland halibut Reinhardtius hippoglossoides Zone : Norwegian waters of I and II (GHL/1N2AB.) Germany 25 (22) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. United Kingdom 25 (22) Union 50 (22) TAC Not relevant Species : Greenland halibut Reinhardtius hippoglossoides Zone : International waters of I and II (GHL/1/2INT) Union 0 TAC Not relevant Species : Greenland halibut Reinhardtius hippoglossoides Zone : Greenland waters of NAFO 0 and 1 (GHL/N01GRN) Germany 1 850 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Union 2 650 (23) TAC Not relevant Species : Greenland halibut Reinhardtius hippoglossoides Zone : Greenland waters of V and XIV (GHL/514GRN) Germany 5 221 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. United Kingdom 275 Union 6 320 (24) TAC Not relevant Species : Redfish (shallow pelagic) Sebastes spp. Zone : EU and international waters of V; international waters of XII and XIV (RED/51214S) Estonia 0 (25) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 0 (25) Spain 0 (25) France 0 (25) Ireland 0 (25) Latvia 0 (25) The Netherlands 0 (25) Poland 0 (25) Portugal 0 (25) United Kingdom 0 (25) Union 0 (25) TAC 0 (25) Species : Redfish (deep pelagic) Sebastes spp. Zone : EU and international waters of V; international waters of XII and XIV (RED/51214D) Estonia 149 (26) (27) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 3 005 (26) (27) Spain 533 (26) (27) France 283 (26) (27) Ireland 1 (26) (27) Latvia 54 (26) (27) The Netherlands 2 (26) (27) Poland 273 (26) (27) Portugal 637 (26) (27) United Kingdom 7 (26) (27) Union 4 944 (26) (27) TAC 32 000 (26) (27) Species : Redfish Sebastes spp. Zone : Norwegian waters of I and II (RED/1N2AB.) Germany 766 (28) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Spain 95 (28) France 84 (28) Portugal 405 (28) United Kingdom 150 (28) Union 1 500 (28) TAC Not relevant Species : Redfish Sebastes spp. Zone : International waters of I and II (RED/1/2INT) Union Not relevant (29) (30) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. TAC 7 500 Species : Redfish (pelagic) Sebastes spp. Zone : Greenland waters of V and XIV (RED/514GRN) Germany 4 446 (31) (32) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 22 (31) (32) United Kingdom 31 (31) (32) Union 6 000 (31) (32) (33) (34) TAC Not relevant Species : Redfish Sebastes spp. Zone : Icelandic waters of Va (RED/05A-IS) Belgium 0 (35) (36) (37) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 0 (35) (36) (37) France 0 (35) (36) (37) United Kingdom 0 (35) (36) (37) Union 0 (35) (36) (37) TAC Not relevant Species : Redfish Sebastes spp. Zone : Faroese waters Vb (RED/05B-F.) Belgium 0 (38) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 0 (38) France 0 (38) United Kingdom 0 (38) Union 0 (38) TAC Not relevant Species : By-catches Zone : Greenland waters of NAFO 0 and 1 (XBC/N01GRN) Union 2 300 (39) TAC Not relevant Species : Other species (41) Zone : Norwegian waters of I and II (OTH/1N2AB.) Germany 117 (41) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 47 (41) United Kingdom 186 (41) Union 350 (41) TAC Not relevant Species : Other species (42) Zone : Faroese waters of Vb (OTH/05B-F.) Germany 0 (43) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 0 (43) United Kingdom 0 (43) Union 0 (43) TAC Not relevant Species : Flatfish Zone : Faroese waters of Vb (FLX/05B-F.) Germany 0 (44) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. France 0 (44) United Kingdom 0 (44) Union 0 (44) TAC Not relevant (1) When reporting catches to the Commission the quantities fished in each of the following areas shall also be reported: NEAFC Regulatory Area, EU waters, Faroese waters, Norwegian waters, the fishery zone around Jan Mayen, the fishery protection zone around Svalbard. (2) Catches taken against this quota are to be deducted from Norway's share of the TAC (access quota). This quota may be fished in EU waters north of 62 ° N. Special condition: Within the limits of the abovementioned Union share of the TAC, no more than 48 805 tonnes may be taken in the following zone: Norwegian waters north of 62 ° N and the fishery zone around Jan Mayen (HER/*2AJMN) (3) The area in East Greenland called the Kleine Banke is closed for all fisheries. That area is delimited by:  64 °40 ² N 37 °30 ² W,  64 °40 ² N 36 °30 ² W,  64 °15 ² N 36 °30 ² W, and  64 °15 ² N 37 °30 ² W. (4) May be fished East or West. In East Greenland the fishery is permitted only from 1 July to 31 December 2012. (5) The fishery shall be conducted with 100 % observer coverage and with VMS. A maximum of 80 % of the quota must be taken in one of the areas below. In addition, a minimum effort of 20 hauls per vessel shall be conducted in each area: Area Boundary 1. East Greenland (COD/N64E44) North of 64 ° N East of 44 ° W 2. East Greenland (COD/S64E44) South of 64 ° N East of 44 ° W 3. West Greenland (COD/GRLW44) West of 44 ° W (6) Except Germany, Spain, France, Poland, Portugal and the United Kingdom. (7) The allocation of the share of the cod stock available to the Union in the zone Spitzbergen and Bear Island and the associated by-catches of haddock are entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. (8) By-catches of haddock may represent up to 19 % of landings per haul. The by-catch quantities of haddock are in addition to the quota for cod. (9) Provisional quota in accordance with Article 1(3) of this Regulation. (10) To be fished by no more than six EU demersal long-liners targeting Atlantic halibut. Catches of associated species to be counted against this quota. (11) Of which 75 tonnes to be fished only with long-lines, are allocated to Norway (HAL/*514GN). (12) Of which 75 tonnes to be fished with long-lines, are allocated to Norway (HAL/*N01GN). (13) Of which 7 965 tonnes are allocated to Norway. (14) To be fished until 30 April 2012. (15) TAC set in accordance with consultations among the Union, Faroe Islands, Norway and Iceland. (16) Provisional quota in accordance with Article 1(3) of this Regulation. (17) Provisional quota in accordance with Article 1(3) of this Regulation. (18) Of which 2 900 tonnes are allocated to Norway. (19) Provisional quota in accordance with Article 1(3) of this Regulation. (20) Unallocated quota in accordance with Article 1(4) of this Regulation. (21) Provisional quota in accordance with Article 1(3) of this Regulation. (22) Only as by-catch. (23) Of which 800 tonnes are allocated to Norway to be fished in NAFO 1 only. (24) Of which 824 tonnes are allocated to Norway. (25) May not be fished from 1 January to 9 May 2012. (26) May only be taken within the area bounded by the lines joining the following coordinates: Point No Latitude N Longitude W 1 64 ° 45 ² 28 ° 30 ² 2 62 ° 50 ² 25 ° 45 ² 3 61 ° 55 ² 26 ° 45 ² 4 61 ° 00 ² 26 ° 30 ² 5 59 ° 00 ² 30 ° 00 ² 6 59 ° 00 ² 34 ° 00 ² 7 61 ° 30 ² 34 ° 00 ² 8 62 ° 50 ² 36 ° 00 ² 9 64 ° 45 ² 28 ° 30 ² (27) May not be fished from 1 January to 9 May 2012. (28) Only as by-catch. (29) The fishery may only take place within the period from 15 August to 30 November 2012. The fishery will be closed when the TAC is fully utilised by NEAFC Contracting Parties. The Commission shall inform Member States of the date on which the Secretariat of NEAFC has notified NEAFC Contracting Parties that the TAC has been fully utilised. From that date Member States shall prohibit directed fishery for redfish by vessels flying their flag. (30) Vessels shall limit their by-catches of redfish in other fisheries to a maximum of 1 % of the total catch retained on board. (31) May only be fished by pelagic trawl. May be fished East or West. (32) Special condition: the quotas may be fished in the NEAFC Regulatory Area on the condition that reporting conditions established by Greenland are fulfilled (RED/*51214). When fished in the NEAFC Regulatory Area, it may only be taken as of 10 May 2012 as deep pelagic redfish, and only within the area (the NEAFC box) bounded by the lines joining the following coordinates (RED/*5-14): Point No Latitude N Longitude W 1 64 ° 45 ² 28 ° 30 ² 2 62 ° 50 ² 25 ° 45 ² 3 61 ° 55 ² 26 ° 45 ² 4 61 ° 00 ² 26 ° 30 ² 5 59 ° 00 ² 30 ° 00 ² 6 59 ° 00 ² 34 ° 00 ² 7 61 ° 30 ² 34 ° 00 ² 8 62 ° 50 ² 36 ° 00 ² 9 64 ° 45 ² 28 ° 30 ² (33) Special condition: of which 1 800 tonnes shall be fished in association with demersal components outside the NEAFC box defined in footnote 2 (RED/*5-14X). (34) Of which 1 500 tonnes are allocated to Norway to be fished in the NEAFC box defined in footnote 2 only (RED/*5-14N). (35) Including unavoidable by-catches (cod not allowed). (36) May only be fished between July and December 2012. (37) Provisional quota in accordance with Article 1(3) of this Regulation. (38) Provisional quota in accordance with Article 1(3) of this Regulation. (39) By-catches are defined as any catches of species not covered by the vessel's target species indicated on the fishing authorisation. May be fished East or West. (40) Of which 120 tonnes of roundnose grenadier are allocated to Norway to be fished in V, XIV and NAFO 1 only (RNG/*514N1). (41) Only as by-catch. (42) Excluding fish species of no commercial value. (43) Provisional quota in accordance with Article 1(3) of this Regulation. (44) Provisional quota in accordance with Article 1(3) of this Regulation. ANNEX IC NORTH WEST ATLANTIC NAFO CONVENTION AREA All TACs and associated conditions are adopted in the framework of NAFO. Species : Cod Gadus morhua Zone : NAFO 2J3KL (COD/N2J3KL) Union 0 (1) TAC 0 (1) Species : Cod Gadus morhua Zone : NAFO 3NO (COD/N3NO.) Union 0 (3) TAC 0 (3) Species : Cod Gadus morhua Zone : NAFO 3M (COD/N3M.) Estonia 103 Germany 432 Latvia 103 Lithuania 103 Poland 352 Spain 1 328 France 185 Portugal 1 821 United Kingdom 865 Union 5 292 TAC 9 280 Species : Witch flounder Glyptocephalus cynoglossus Zone : NAFO 2J3KL (WIT/N2J3KL) Union 0 (4) TAC 0 (4) Species : Witch flounder Glyptocephalus cynoglossus Zone : NAFO 3NO (WIT/N3NO.) Union 0 (5) TAC 0 (5) Species : American plaice Hippoglossoides platessoides Zone : NAFO 3M (PLA/N3M.) Union 0 (6) TAC 0 (6) Species : American plaice Hippoglossoides platessoides Zone : NAFO 3LNO (PLA/N3LNO.) Union 0 (7) TAC 0 (7) Species : Shortfin squid Illex illecebrosus Zone : NAFO sub-zones 3 and 4 (SQI/N34.) Estonia 128 (8) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Latvia 128 (8) Lithuania 128 (8) Poland 227 (8) Union Not relevant (8) (9) TAC 34 000 Species : Yellowtail flounder Limanda ferruginea Zone : NAFO 3LNO (YEL/N3LNO.) Union 0 (10) TAC 17 000 Species : Capelin Mallotus villosus Zone : NAFO 3NO (CAP/N3NO.) Union 0 (11) TAC 0 (11) Species : Northern prawn Pandalus borealis Zone : NAFO 3L (12) (PRA/N3L.) Estonia 134 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Latvia 134 Lithuania 134 Poland 134 Spain 105,5 Portugal 28,5 Union 670 TAC 12 000 Species : Northern prawn Pandalus borealis Zone : NAFO 3M (13) (PRA/*N3M.) TAC Not relevant (14) (15) Species : Greenland halibut Reinhardtius hippoglossoides Zone : NAFO 3LMNO (GHL/N3LMNO) Estonia 328 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 335 Latvia 46 Lithuania 23 Spain 4 486 Portugal 1 875 Union 7 093 TAC 12 098 Species : Skate Rajidae Zone : NAFO 3LNO (SKA/N3LNO.) Spain 4 132 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Portugal 802 Estonia 343 Lithuania 75 Union 5 352 TAC 8 500 Species : Redfish Sebastes spp. Zone : NAFO 3LN (RED/N3LN.) Estonia 297 Germany 203 Latvia 297 Lithuania 297 Union 1 094 TAC 6 000 Species : Redfish Sebastes spp. Zone : NAFO 3M (RED/N3M.) Estonia 1 571 (16) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 513 (16) Spain 233 (16) Latvia 1 571 (16) Lithuania 1 571 (16) Portugal 2 354 (16) Union 7 813 (16) TAC 6 500 (16) Species : Redfish Sebastes spp. Zone : NAFO 3O (RED/N3O.) Spain 1 771 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Portugal 5 229 Union 7 000 TAC 20 000 Species : Redfish Sebastes spp. Zone : NAFO Subarea 2, Divisions 1F and 3K (RED/N1F3K.) Latvia 0 (17) Lithuania 0 (17) TAC 0 (17) Species : White hake Urophycis tenuis Zone : NAFO 3NO (HKW/N3NO.) Spain 1 273 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Portugal 1 668 Union 2 941 TAC 5 000 (1) No directed fisheries are permitted under this quota. This species may be caught only as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007 (). (2) Council Regulation (EC) No 1386/2007 of 22 October 2007 laying down conservation and enforcement measures applicable in the Regulatory Area of the Northwest Atlantic Fisheries Organisation (OJ L 318, 5.12.2007, p. 1). (3) No directed fisheries are permitted under this quota. This species may be caught only as by-catch within the limits of a maximum of 1 000 kg or 4 %, whichever is greater. (4) No directed fisheries are permitted under this quota. This species may be caught only as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (5) No directed fisheries are permitted under this quota. This species may be caught only as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (6) No directed fisheries are permitted under this quota. This species may be caught only as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (7) No directed fisheries are permitted under this quota. This species may be caught only as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (8) To be fished between 1 July and 31 December 2012. (9) No specified Union's share. An amount of 29 458 tonnes is available to Canada and the Member States of the Union except Estonia, Latvia, Lithuania and Poland. (10) Despite having access to a shared quota of 85 tonnes for the Union, it is decided to set this amount to 0. No directed fisheries are permitted under this quota. This species may be caught only as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (11) No directed fisheries are permitted under this quota. This species may be caught only as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (12) Not including the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 20 ² 0 46 ° 40 ² 0 2 47 ° 20 ² 0 46 ° 30 ² 0 3 46 ° 00 ² 0 46 ° 30 ² 0 4 46 ° 00 ² 0 46 ° 40 ² 0 (13) Vessels may also fish this stock in Division 3L in the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 20 ² 0 46 ° 40 ² 0 2 47 ° 20 ² 0 46 ° 30 ² 0 3 46 ° 00 ² 0 46 ° 30 ² 0 4 46 ° 00 ² 0 46 ° 40 ² 0 Moreover, fishing for shrimp is prohibited from 1 June to 31 December 2012 in the area bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 55 ² 0 45 ° 00 ² 0 2 47 ° 30 ² 0 44 ° 15 ² 0 3 46 ° 55 ² 0 44 ° 15 ² 0 4 46 ° 35 ² 0 44 ° 30 ² 0 5 46 ° 35 ² 0 45 ° 40 ² 0 6 47 ° 30 ² 0 45 ° 40 ² 0 7 47 ° 55 ² 0 45 ° 00 ² 0 (14) Not relevant. Fishery managed by limitations in fishing effort. The Member States concerned shall issue fishing authorisations for their fishing vessels engaging in this fishery and shall notify those authorisations to the Commission prior to the commencement of the vessel's activity, in accordance with Regulation (EC) No 1224/2009. Member State Maximum number of vessels Maximum number of fishing days Denmark 0 0 Estonia 0 0 Spain 0 0 Latvia 0 0 Lithuania 0 0 Poland 0 0 Portugal 0 0 (15) No directed fisheries are permitted under this quota. This species may be caught only as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. (16) This quota is subject to compliance with the TAC of 6 500 tonnes established for this stock for all NAFO Contracting Parties. Upon exhaustion of the TAC, the directed fishery for this stock must be stopped irrespective of the level of catches. (17) No directed fisheries are permitted under this quota. This species may be caught only as by-catch within the limits specified in Article 4(2) of Regulation (EC) No 1386/2007. ANNEX ID HIGHLY MIGRATORY FISH  ALL AREAS TACs in these areas are adopted in the framework of international fisheries organisations on tuna fisheries, such as ICCAT. Species : Bluefin tuna Thunnus thynnus Zone : Norwegian waters of IV Atlantic Ocean, east of 45 ° W, and Mediterranean (BFT/AE045WM) Cyprus 66,98 (5) Greece 124,37 Spain 2 411,01 (2) (5) France 958,52 (2) (3) (5) Italy 1 787,91 (5) (6) Malta 153,99 (5) Portugal 226,84 Other Member States 26,90 (1) Union 5 756,41 (2) (3) (5) (6) TAC 12 900 Species : Swordfish Xiphias gladius Zone : Atlantic Ocean, North of 5 ° N (SWO/AN05N) Spain 6 949 Portugal 1 263 Other Member States 145,6 (7) Union 8 357,6 TAC 13 700 Species : Swordfish Xiphias gladius Zone : Atlantic Ocean, South of 5 ° N (SWO/AS05N) Spain 5 024,9 Portugal 354,2 Union 5 379,1 TAC 15 000 Species : Northern albacore Thunnus alalunga Zone : Atlantic Ocean, north of 5 ° N (ALB/AN05N) Ireland 3 896,0 (10) Spain 14 076,4 (10) France 6 119,1 (10) United Kingdom 232,9 (10) Portugal 2 534,7 (10) Union 26 939,1 (8) TAC 28 000 Species : Southern albacore Thunnus alalunga Zone : Atlantic Ocean, south of 5 ° N (ALB/AS05N) Spain 759,2 France 249,5 Portugal 531,3 Union 1 540 TAC 24 000 Species : Bigeye tuna Thunnus obesus Zone : Atlantic Ocean (BET/ATLANT) Spain 15 758,7 France 7 951,8 Portugal 6 156,5 Union 29 867 TAC 85 000 Species : Blue marlin Makaira nigricans Zone : Atlantic Ocean (BUM/ATLANT) Spain 24 Portugal 48,6 Union 72,6 TAC Not relevant Species : White marlin Tetrapturus albidus Zone : Atlantic Ocean (WHM/ATLANT) Spain 34 Portugal 21,8 Union 55,8 TAC Not relevant (1) Except Cyprus, Greece, Spain, France, Italy, Malta and Portugal, and only as by-catch. (2) Special condition: within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna between 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 1 of Annex IV (BFT/*8301): Spain 350,51 France 158,14 Union 508,65 (3) Special condition: within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna weighing no less than 6,4 kg or measuring no less than 70 cm by the vessels referred to in point 1 of Annex IV (BFT/*641): France 45 () Union 45 () This quantity may be revised by the Commission upon request from France, up to an amount of 100 tonnes as indicated by ICCAT Recommendation 08-05. (4) This quantity may be revised by the Commission upon request from France, up to an amount of 100 tonnes as indicated by ICCAT Recommendation 08-05. (5) Special condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between and 8 kg and 30 kg by the vessels referred to in point 2 of Annex IV (BFT/*8302): Spain 48,22 France 47,57 Italy 37,55 Cyprus 1,34 Malta 3,08 Union 137,77 (6) Special condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between and 8 kg and 30 kg by the vessels referred to in point 3 of Annex IV (BFT/*643): Italy 37,55 Union 37,55 (7) Except Spain and Portugal, and only as by-catch. (8) The number of EU vessels fishing for northern albacore as a target species is fixed to 1 253 in accordance with Article 12 of Regulation (EC) No 520/2007 (). (9) Council Regulation (EC) No 520/2007 of 7 May 2007 laying down technical measures for the conservation of certain stocks of highly migratory species (OJ L 123, 12.5.2007, p. 3). (10) The distribution between the Member States of the maximum number of fishing vessels flying the flag of a Member State authorised to fish for northern albacore as a target species in accordance with Article 12 of Regulation (EC) No 520/2007: Member State Maximum number of vessels Ireland 50 Spain 730 France 151 United Kingdom 12 Portugal 310 ANNEX IE ANTARCTIC CCAMLR CONVENTION AREA These TACs, adopted by CCAMLR, are not allocated to the members of CCAMLR and hence the Union's share is undetermined. Catches are monitored by the Secretariat of CCAMLR, which will communicate when fishing must cease due to TAC exhaustion. Unless specified otherwise, these TACs are applicable for the period from 1 December 2011 to 30 November 2012. Species : Antarctic icefish Champsocephalus gunnari Zone : FAO 48.3 Antarctic (ANI/F483.) TAC 3 072 Species : Antarctic icefish Champsocephalus gunnari Zone : FAO 58.5.2 Antarctic (1) (ANI/F5852.) TAC 0 (2) Species : Patagonian toothfish Dissostichus eleginoides Zone : FAO 48.3 Antarctic (TOP/F483.) TAC 2 600 (3) Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the Subareas specified: Management Area A: 48 ° W to 43 ° 30 ² W  52 ° 30 ² S to 56 ° S (TOP/*F483A) 0 Management Area B: 43 ° 30 ² W to 40 ° W  52 ° 30 ² S to 56 ° S (TOP/*F483B) 780 Management Area C: 40 ° W to 33 ° 30 ² W  52 ° 30 ² S to 56 ° S (TOP/*F483C) 1 820 Species : Patagonian toothfish Dissostichus eleginoides Zone : FAO 48.4 Antarctic North (TOP/F484N.) TAC 48 (4) Species : Toothfish Dissostichus spp. Zone : FAO 48.4 Antarctic South (TOP/F484S.) TAC 33 (5) Species : Patagonian toothfish Dissostichus eleginoides Zone : FAO 58.5.2 Antarctic (TOP/F5852.) TAC 2 730 (6) Species : Krill Euphausia superba Zone : FAO 48 (KRI/F48.) TAC 5 610 000 Special conditions: Within the limit of a total combined catch of 620 000 tonnes, no more than the quantities given below may be taken in the subareas specified: Division 48.1 (KRI/*F481.) 155 000 Division 48.2 (KRI/*F482.) 279 000 Division 48.3 (KRI/*F483.) 279 000 Division 48.4 (KRI/*F484.) 93 000 Species : Krill Euphausia superba Zone : FAO 58.4.1 Antarctic (KRI/F5841.) TAC 440 000 Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the subareas specified: Division 58.4.1 west of 115 ° E (KRI/*F-41W) 277 000 Division 58.4.1 east of 115 ° E (KRI/*F-41E) 163 000 Species : Krill Euphausia superba Zone : FAO 58.4.2 Antarctic (KRI/F5842.) TAC 2 645 000 Special conditions: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the subareas specified: Division 58.4.2 west of 55 ° E (KRI/*F-42W) 260 000 Division 58.4.2 east of 55 ° E (KRI/*F-42E) 192 000 Species : Grey rockcod Lepidonotothen squamifrons Zone : FAO 58.5.2 Antarctic (NOS/F5852.) TAC 80 (7) Species : Crabs Paralomis spp. Zone : FAO 48.3 Antarctic (PAI/F483.) TAC 0 Species : Grenadiers Macrourus spp. Zone : FAO 58.5.2 Antarctic (GRV/F5852.) TAC 360 (8) Species : Other species Zone : FAO 58.5.2 Antarctic (OTH/F5852.) TAC 50 (9) Species : Skates and rays Rajiformes Zone : FAO 58.5.2 Antarctic (SRX/F5852.) TAC 120 (10) Species : Unicorn icefish Channichthys rhinoceratus Zone : FAO 58.5.2 Antarctic (LIC/F5852.) TAC 150 (11) (1) For the purpose of this TAC, the area open to the fishery is specified as that portion of FAO statistical division 58.5.2 that lies within the area enclosed by a line:  starting at the point where the meridian of longitude 72 ° 15 ² E intersects the Australia-France Maritime Delimitation Agreement Boundary then south along the meridian to its intersection with the parallel of latitude 53 ° 25 ² S,  then east along that parallel to its intersection with the meridian of longitude 74 ° E,  then northeasterly along the geodesic to the intersection of the parallel of latitude 52 ° 40 ² S and the meridian of longitude 76 ° E,  then north along the meridian to its intersection with the parallel of latitude 52 ° S,  then northwesterly along the geodesic to the intersection of the parallel of latitude 51 ° S with the meridian of longitude 74 ° 30 ² E, and  then southwesterly along the geodesic to the point of commencement. (2) With the exception of no more than 30 tonnes for research purposes or as by-catch. (3) This TAC is applicable for longline fishery for the period from 1 May to 31 August 2012 and for pot fishery for the period from 1 December 2011 to 30 November 2012. (4) This TAC is applicable within the area bounded by latitudes 55 ° 30 ² S and 57 ° 20 ² S and by longitudes 25 ° 30 ² W and 29 ° 30 ² W. (5) This TAC is applicable within the area bounded by latitudes 57 ° 20 ² S and 60 ° 00 ² S and by longitudes 24 ° 30 ² W and 29 ° 00 ² W. (6) This TAC is applicable for west of 79 ° 20 ² E only. Fishing east of this meridian within this zone is prohibited. (7) Only as by-catch. (8) Only as by-catch. (9) Only as by-catch. (10) Only as by-catch. (11) Only as by-catch. ANNEX IF SOUTH-EAST ATLANTIC OCEAN  SEAFO CONVENTION AREA These TACs are not allocated to the members of SEAFO and hence the Union's share is undetermined. Catches are monitored by the Secretariat of SEAFO, who will communicate when fishing must cease due to TAC exhaustion. Species : Alfonsinos Beryx spp. Zone : SEAFO (ALF/SEAFO) TAC 200 Analytical TAC Species : Deep-sea red crab Chaceon maritae Zone : SEAFO Sub-Division B1 (1) (CGE/F47NAM) TAC 200 Analytical TAC Species : Deep-sea red crab Chaceon maritae Zone : SEAFO, excluding Sub-Division B1 (CGE/F47X) TAC 200 Analytical TAC Species : Patagonian toothfish Dissostichus eleginoides Zone : SEAFO (TOP/SEAFO) TAC 230 Analytical TAC Species : Orange roughy Hoplostethus atlanticus Zone : SEAFO Sub-Division B1 (2) (ORY/F47NAM) TAC 0 Analytical TAC Species : Orange roughy Hoplostethus atlanticus Zone : SEAFO, excluding Sub-Division B1 (ORY/F47X) TAC 50 Analytical TAC (1) For the purpose of this TAC, the area open to the fishery is defined as having:  its western boundary on the longitude 0 ° E,  its northern boundary on the latitude 20 ° S,  its southern boundary on the latitude 28 ° S, and  the eastern boundary outer limits of the Namibian EEZ. (2) For the purpose of this Annex, the area open to the fishery is defined as having:  its western boundary on the longitude 0 ° E,  its northern boundary on the latitude 20 ° S,  its southern boundary on the latitude 28 ° S, and  the eastern boundary outer limits of the Namibian EEZ. ANNEX IG SOUTHERN BLUEFIN TUNA  ALL AREAS Species : Southern bluefin tuna Thunnus maccoyii Zone : All areas (SBF/F41-81) Union 10 (1) Analytical TAC TAC 10 449 (1) Exclusively for by-catches. No directed fisheries are permitted under this quota. ANNEX IH WCPFC CONVENTION AREA Species : Swordfish Xiphias gladius Zone : WCPFC Convention Area south of 20 ° S (SWO/F7120S) Union 3 170,36 Analytical TAC TAC Not relevant ANNEX IJ SPRFMO CONVENTION AREA Species : Jack mackerel Trachurus murphyi Zone : SPRFMO Convention Area (CJM/SPRFMO) Germany To be established (1) The Netherlands To be established (1) Lithuania To be established (1) Poland To be established (1) Union To be established (1) (1) Quotas to be established following the outcome of the 3rd Preparatory Conference for the SPRFMO Commission scheduled on 30 January-2 February 2012. ANNEX IIA Fishing effort for vessels in the context of the management of certain cod, plaice and sole stocks in the Skagerrak, that part of ICES division IIIa not covered by the Skagerrak and the Kattegat, ICES subarea IV, EU waters of ICES division IIa and ICES division VIId 1. Scope 1.1. This Annex shall apply to EU vessels carrying on board or deploying any of the gears specified in point 1 of Annex I to Regulation (EC) No 1342/2008 and present in any of the geographical areas specified in point 2 of that Annex. 1.2. This Annex shall not apply to vessels of less than 10 metres' length overall. Those vessels shall not be required to carry fishing authorisations issued in accordance with Article 7 of Regulation (EC) No 1224/2009. Member States concerned shall assess the fishing effort of those vessels by effort groups to which they belong, using appropriate sampling methods. During 2012, the Commission shall seek scientific advice for evaluating the effort deployment of those vessels, with a view to their future inclusion into the effort regime. 2. Regulated gears and geographical areas For the purposes of this Annex, the gear groupings specified in point 1 of Annex I to Regulation (EC) No 1342/2008 (regulated gear) and the groupings of geographical areas referred to in point 2(b) of that Annex shall apply. 3. Authorisations If a Member State deems so appropriate in order to reinforce the sustainable implementation of this effort regime, it may introduce a prohibition to fish with a regulated gear in any of the geographical areas to which this Annex applies by any of vessels flying its flag which has no record of such fishing activity, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in that area. 4. Maximum allowable fishing effort 4.1. The maximum allowable effort referred to in Article 12(1) of Regulation (EC) No 1342/2008 and in Article 9(2) of Regulation (EC) No 676/2007 for the 2012 management period, from 1 February 2012 to 31 January 2013, for each of the effort groups of each Member State is set out in Appendix 1 to this Annex. 4.2. The maximum levels of annual fishing effort set in accordance with Regulation (EC) No 1954/2003 (1) shall not affect the maximum allowable fishing effort set in this Annex. 5. Management 5.1. Member States shall manage the maximum allowable effort in accordance with the conditions laid down in Article 9 of Regulation (EC) No 676/2007, Article 4 and Articles 13 to 17 of Regulation (EC) No 1342/2008 and Articles 26 to 35 of Regulation (EC) No 1224/2009. 5.2. A Member State may establish management periods for allocating all or parts of the maximum allowable effort to individual vessels or groups of vessels. In such case, the number of days or hours for which a vessel may be present within the area during a management period shall be fixed at the discretion of the Member State concerned. During any such management periods, the Member State may reallocate effort between individual vessels or groups of vessels. 5.3. If a Member State authorises vessels to be present within an area by hours, it shall continue measuring the consumption of days in accordance with the conditions referred to in point 5.1. Upon request by the Commission, the Member State shall demonstrate its precautionary measures taken to avoid an excessive consumption of effort within the area due to a vessel terminating presences in the area before the end of a 24-hour period. 6. Fishing effort report Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood, for the purpose of cod management, as each of the geographical areas referred to in point 2 of this Annex. 7. Communication of relevant data Member States shall transmit to the Commission the data on fishing effort deployed by their fishing vessels in accordance with Articles 33 and 34 of Regulation (EC) No 1224/2009. Those data shall be transmitted via the Fisheries Data Exchange System or any future data collection system implemented by the Commission. (1) Council Regulation (EC) No 1954/2003 of 4 November 2003 on the management of the fishing effort relating to certain Community fishing areas and resources (OJ L 289, 7.11.2003, p. 1). Appendix 1 to Annex IIA MAXIMUM ALLOWABLE FISHING EFFORT IN KILOWATT DAYS Geographical area: Skagerrak, that part of ICES division IIIa not covered by the Skagerrak and the Kattegat; ICES subarea IV and EU waters of ICES division IIa; ICES division VIId Regulated gear BE DK DE ES FR IE NL SE UK TR1 895 3 385 928 954 390 1 409 1 505 354 157 257 266 172 064 6 185 460 TR2 193 676 2 841 906 357 193 0 6 496 811 10 976 748 027 604 071 5 127 906 TR3 0 2 545 009 257 0 101 316 0 36 617 1 024 8 482 BT1 1 427 574 1 157 265 29 271 0 0 0 999 808 0 1 739 759 BT2 5 401 395 79 212 1 375 400 0 1 202 818 0 28 307 876 0 6 116 437 GN 163 531 2 307 977 224 484 0 342 579 0 438 664 74 925 546 303 GT 0 224 124 467 0 4 338 315 0 0 48 968 14 004 LL 0 56 312 0 245 125 141 0 0 110 468 134 880 ANNEX IIB Fishing opportunities for vessels fishing for sandeel in ICES divisions IIa, IIIa and ICES subarea IV 1. The conditions laid down in this Annex shall apply to EU vessels fishing in EU waters of ICES divisions IIa, IIIa and ICES subarea IV with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm. 2. The conditions laid down in this Annex shall apply to third-country vessels authorised to fish for sandeel in EU waters of ICES subarea IV unless otherwise specified, or as a consequence of consultations between the Union and Norway as set out in the Agreed Record of conclusions between the Union and Norway. 3. For the purposes of this Annex, sandeel management areas shall be as shown below and in the Appendix to this Annex: Sandeel management area ICES statistical rectangles 1 31-34 E9-F2; 35 E9- F3; 36 E9-F4; 37 E9-F5; 38-40 F0-F5; 41 F5-F6 2 31-34 F3-F4; 35 F4-F6; 36 F5-F8; 37-40 F6-F8; 41 F7-F8 3 41 F1-F4; 42-43 F1-F9; 44 F1-G0; 45-46 F1-G1; 47 G0 4 38-40 E7-E9; 41-46 E6-F0 5 47-51 E6 + F0-F5; 52 E6-F5 6 41-43 G0-G3; 44 G1 7 47-51 E7-E9 4. Based on advice from ICES and the STECF on the fishing opportunities for sandeel in each of the sandeel management areas specified in point 3, the Commission shall endeavour to revise, by 1 March 2012, the TACs and quotas and the special conditions for sandeel in EU waters of ICES divisions IIa and IIIa and ICES subarea IV, as laid down in Annex I. 5. Commercial fishing with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm shall be prohibited from 1 January to 31 March 2012 and from 1 August to 31 December 2012. Appendix 1 to Annex IIB SANDEEL MANAGEMENT AREAS ANNEX III Maximum number of fishing authorisations for EU vessels fishing in third-country waters Area of fishing Fishery Number of fishing authorisations Allocation of fishing authorisations amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, north of 62 ° 00 ² N 77 DK: 25 DE: 5 FR: 1 IE: 8 NL: 9 PL: 1 SV: 10 UK: 18 57 Demersal species, north of 62 ° 00 ² N 80 DE: 16 IE: 1 ES: 20 FR: 18 PT: 9 UK: 14 50 Mackerel Not relevant 70 (1) Industrial species, south of 62 ° 00 ² N 480 DK: 450 UK: 30 150 (1) Without prejudice to additional licences granted to Sweden by Norway in accordance with established practice. ANNEX IV ICCAT CONVENTION AREA (1) 1. Maximum number of EU bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic Spain 60 France 8 Union 68 2. Maximum number of EU coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean Spain 119 France 132 Italy 30 Cyprus 7 Malta 28 Union 316 3. Maximum number of EU vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Adriatic Sea for farming purposes Italy 12 Union 12 4. Maximum number and total capacity in gross tonnage of fishing vessels of each Member State that may be authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean Table A Number of fishing vessels Cyprus Greece Italy France Spain Malta (2) Purse Seiners 1 1 12 17 6 1 Longliners 7 (3) 0 30 8 25 28 Baitboat 0 0 0 8 60 0 Handline 0 0 0 29 2 0 Trawler 0 0 0 60 0 0 Other artisanal (4) 0 35 0 87 32 0 Table B Total capacity in gross tonnage Cyprus Greece Italy France Spain Malta (5) Purse Seiners To be established To be established To be established To be established To be established To be established Longliners To be established To be established To be established To be established To be established To be established Baitboats To be established To be established To be established To be established To be established To be established Handlines To be established To be established To be established To be established To be established To be established Trawlers To be established To be established To be established To be established To be established To be established Other artisanal To be established To be established To be established To be established To be established To be established 5. Maximum number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery authorised by each Member State Number of traps Spain 5 Italy 6 Portugal 1 (6) 6. Maximum bluefin tuna farming capacity and fattening capacity for each Member State and maximum input of wild caught bluefin tuna that each Member State may allocate to its farms in the eastern Atlantic and Mediterranean Table A Maximum tuna farming capacity and fattening capacity Number of farms Capacity (in tonnes) Spain 14 11 852 Italy 15 13 000 Greece 2 2 100 Cyprus 3 3 000 Malta 8 12 300 Table B Maximum input of wild caught bluefin tuna (in tonnes) Spain 5 855 Italy 3 764 Greece 785 Cyprus 2 195 Malta 8 768 (1) The numbers shown in sections 1, 2 and 3 may decrease in order to comply with international obligations of the Union. (2) One medium size purse seiner may be replaced by no more than 10 longline vessels. (3) Polyvalent vessels, using multi-gear equipment. (4) Polyvalent vessels, using multi-gear equipment (longline, handline, trolling line). (5) One medium size purse seiner may be replaced by no more than 10 longline vessels. (6) This number may be further increased, provided that the international obligations of the Union are complied with. ANNEX V CCAMLR CONVENTION AREA PART A PROHIBITION OF DIRECTED FISHING IN CCAMLR CONVENTION AREA Target species Zone Period of prohibition Sharks (all species) Convention Area From 1 January to 31 December 2012 Notothenia rossii FAO 48.1. Antarctic, in the Peninsula Area FAO 48.2. Antarctic, around the South Orkneys FAO 48.3. Antarctic, around South Georgia From 1 January to 31 December 2012 Finfish FAO 48.1. Antarctic (1) FAO 48.2. Antarctic (1) From 1 January to 31 December 2012 Gobionotothen gibberifrons Chaenocephalus aceratus Pseudochaenichthys georgianus Lepidonotothen squamifrons Patagonotothen guntheri Electrona carlsbergi (1) FAO 48.3. From 1 January to 31 December 2012 Dissostichus spp. FAO 48.5. Antarctic From 1 December 2011 to 30 November 2012 Dissostichus spp. FAO 88.3. Antarctic (1) FAO 58.5.1. Antarctic (1) (2) FAO 58.5.2. Antarctic east of 79 ° 20 ² E and outside the EEZ to the west of 79 ° 20 ² E (1) FAO 58.4.4. Antarctic (1) (2) FAO 58.6. Antarctic (1) FAO 58.7. Antarctic (1) From 1 January to 31 December 2012 Lepidonotothen squamifrons FAO 58.4.4. (1) (2) From 1 January to 31 December 2012 All species except Champsocephalus gunnari and Dissostichus eleginoides FAO 58.5.2. Antarctic From 1 December 2011 to 30 November 2012 Dissostichus mawsoni FAO 48.4. Antarctic (1) within the area bounded by latitudes 55 ° 30 ² S and 57 ° 20 ² S and by longitudes 25 ° 30 ² W and 29 ° 30 ² W From 1 January to 31 December 2012 PART B TACs AND BY-CATCH LIMITS FOR EXPLORATORY FISHERIES IN THE CCAMLR CONVENTION AREA IN 2011/12 Subarea/Division Region Season SSRU Dissostichus spp. catch limit (in tonnes) By-catch catch limit (in tonnes) (3) Skates and rays Macrourus spp. Other species 58.4.1. Whole Division 1 December 2011 to 30 November 2012 SSRU A, B, D, F and H: 0 SSRU C: 100 SSRU E: 50 SSRU G: 60 Total 210 All Division: 50 All Division: 33 All Division: 20 58.4.2. Whole Division 1 December 2011 to 30 November 2012 SSRU A: 30 SSRU B, C and D: 0 SSRU E: 40 Total 70 All Division: 50 All Division: 20 All Division: 20 58.4.3a. Whole Division 1 May to 31 August 2012 Total 86 All Division: 50 All Division: 26 All Division: 20 88.1. Whole Subarea 1 December 2011 to 31 August 2012 SSRU A: 0 SSRUs B, C and G: 428 SSRUs D, E and F: 0 SSRUs H, I and K: 2 423 SSRUs J and L: 351 SSRU M: 0 Total 3 282 164 SSRU A: 0 SSRU B, C and G: 50 SSRU D, E and F: 0 SSRU H, I and K: 121 SSRU J and L: 50 SSRU M: 0 430 SSRU A: 0 SSRU B, C and G: 40 SSRU D, E and F: 0 SSRU H, I and K: 320 SSRU J and L: 70 SSRU M: 0 20 SSRU A: 0 SSRU B, C and G: 60 SSRU D, E and F: 0 SSRU H, I and K: 60 SSRU J and L: 40 SSRU M: 0 88.2. South of 65 ° S 1 December 2011 to 31 August 2012 SSRU A: 0 SSRU B: 0 SSRUs C, D, E, F and G: 124 SSRU H: 406 SSRU I: 0 Total 530 50 SSRU A and B: 0 SSRU C, D, E, F and G: 50 SSRU i: 0 SSRU I: 0 84 SSRU A and B: 0 SSRU C, D, E, F and G: 20 SSRU H: 40 SSRU I: 0 20 SSRU A and B: 0 SSRU C, D, E, F and G: 100 SSRU H: 20 SSRU I: 0 Appendix to Annex V, Part B LIST OF SMALL-SCALE RESEARCH UNITS (SSRUs) Region SSRU Boundary line 48.6 A From 50 ° S 20 ° W, due east to 1 ° 30 ² E, due south to 60 ° S, due west to 20 ° W, due north to 50 ° S. B From 60 ° S 20 ° W, due east to 10 ° W, due south to coast, westward along coast to 20 ° W, due north to 60 ° S. C From 60 ° S 10 ° W, due east to 0 ° longitude, due south to coast, westward along coast to 10 ° W, due north to 60 ° S. D From 60 ° S 0 ° longitude, due east to 10 ° E, due south to coast, westward along coast to 0 ° longitude, due north to 60 ° S. E From 60 ° S 10 ° E, due east to 20 ° E, due south to coast, westward along coast to 10 ° E, due north to 60 ° S. F From 60 ° S 20 ° E, due east to 30 ° E, due south to coast, westward along coast to 20 ° E, due north to 60 ° S. G From 50 ° S 1 ° 30 ² E, due east to 30 ° E, due south to 60 ° S, due west to 1 ° 30 ² E, due north to 50 ° S. 58.4.1 A From 55 ° S 86 ° E, due east to 150 ° E, due south to 60 ° S, due west to 86 ° E, due north to 55 ° S. B From 60 ° S 86 ° E, due east to 90 ° E, due south to coast, westward along coast to 80 ° E, due north to 64 ° S, due east to 86 ° E, due north to 60 ° S. C From 60 ° S 90 ° E, due east to 100 ° E, due south to coast, westward along coast to 90 ° E, due north to 60 ° S. D From 60 ° S 100 ° E, due east to 110 ° E, due south to coast, westward along coast to 100 ° E, due north to 60 ° S. E From 60 ° S 110 ° E, due east to 120 ° E, due south to coast, westward along coast to 110 ° E, due north to 60 ° S. F From 60 ° S 120 ° E, due east to 130 ° E, due south to coast, westward along coast to 120 ° E, due north to 60 ° S. G From 60 ° S 130 ° E, due east to 140 ° E, due south to coast, westward along coast to 130 ° E, due north to 60 ° S. H From 60 ° S 140 ° E, due east to 150 ° E, due south to coast, westward along coast to 140 ° E, due north to 60 ° S. 58.4.2 A From 62 ° S 30 ° E, due east to 40 ° E, due south to coast, westward along coast to 30 ° E, due north to 62 ° S. B From 62 ° S 40 ° E, due east to 50 ° E, due south to coast, westward along coast to 40 ° E, due north to 62 ° S. C From 62 ° S 50 ° E, due east to 60 ° E, due south to coast, westward along coast to 50 ° E, due north to 62 ° S. D From 62 ° S 60 ° E, due east to 70 ° E, due south to coast, westward along coast to 60 ° E, due north to 62 ° S. E From 62 ° S 70 ° E, due east to 73 ° 10 ² E, due south to 64 ° S, due east to 80 ° E, due south to coast, westward along coast to 70 ° E, due north to 62 ° S. 58.4.3a A Whole division, from 56 ° S 60 ° E, due east to 73 ° 10 ² E, due south to 62 ° S, due west to 60 ° E, due north to 56 ° S. 58.4.3b A From 56 ° S 73 ° 10 ² E, due east to 79 ° E, south to 59 ° S, due west to 73 ° 10 ² E, due north to 56 ° S. B From 60 ° S 73 ° 10 ² E, due east to 86 ° E, south to 64 ° S, due west to 73 ° 10 ² E, due north to 60 ° S. C From 59 ° S 73 ° 10 ² E, due east to 79 ° E, south to 60 ° S, due west to 73 ° 10 ² E, due north to 59 ° S. D From 59 ° S 79 ° E, due east to 86 ° E, south to 60 ° S, due west to 79 ° E, due north to 59 ° S. E From 56 ° S 79 ° E, due east to 80 ° E, due north to 55 ° S, due east to 86 ° E, south to 59 ° S, due west to 79 ° E, due north to 56 ° S. 58.4.4 A From 51 ° S 40 ° E, due east to 42 ° E, due south to 54 ° S, due west to 40 ° E, due north to 51 ° S. B From 51 ° S 42 ° E, due east to 46 ° E, due south to 54 ° S, due west to 42 ° E, due north to 51 ° S. C From 51 ° S 46 ° E, due east to 50 ° E, due south to 54 ° S, due west to 46 ° E, due north to 51 ° S. D Whole division excluding SSRUs A, B, C, and with outer boundary from 50 ° S 30 ° E, due east to 60 ° E, due south to 62 ° S, due west to 30 ° E, due north to 50 ° S. 58.6 A From 45 ° S 40 ° E, due east to 44 ° E, due south to 48 ° S, due west to 40 ° E, due north to 45 ° S. B From 45 ° S 44 ° E, due east to 48 ° E, due south to 48 ° S, due west to 44 ° E, due north to 45 ° S. C From 45 ° S 48 ° E, due east to 51 ° E, due south to 48 ° S, due west to 48 ° E, due north to 45 ° S. D From 45 ° S 51 ° E, due east to 54 ° E, due south to 48 ° S, due west to 51 ° E, due north to 45 ° S. 58.7 A From 45 ° S 37 ° E, due east to 40 ° E, due south to 48 ° S, due west to 37 ° E, due north to 45 ° S. 88.1 A From 60 ° S 150 ° E, due east to 170 ° E, due south to 65 ° S, due west to 150 ° E, due north to 60 ° S. B From 60 ° S 170 ° E, due east to 179 ° E, due south to 66 ° 40 ² S, due west to 170 ° E, due north to 60 ° S. C From 60 ° S 179 ° E, due east to 170 ° W, due south to 70 ° S, due west to 178 ° W, due north to 66 ° 40 ² S, due west to 179 ° E, due north to 60 ° S. D From 65 ° S 150 ° E, due east to 160 ° E, due south to coast, westward along coast to 150 ° E, due north to 65 ° S. E From 65 ° S 160 ° E, due east to 170 ° E, due south to 68 ° 30 ² S, due west to 160 ° E, due north to 65 ° S. F From 68 ° 30 ² S 160 ° E, due east to 170 ° E, due south to coast, westward along coast to 160 ° E, due north to 68 ° 30 ² S. G From 66 ° 40 ² S 170 ° E, due east to 178 ° W, due south to 70 ° S, due west to 178 ° 50 ² E, due south to 70 ° 50 ² S, due west to 170 ° E, due north to 66 ° 40 ² S. H From 70 ° 50 ² S 170 ° E, due east to 178 ° 50 ² E, due south to 73 ° S, due west to coast, northward along coast to 170 ° E, due north to 70 ° 50 ² S. I From 70 ° S 178 ° 50 ² E, due east to 170 ° W, due south to 73 ° S, due west to 178 ° 50 ² E, due north to 70 ° S. J From 73 ° S at coast near 170 ° E, due east to 178 ° 50 ² E, due south to 80 ° S, due west to 170 ° E, northward along coast to 73 ° S. K From 73 ° S 178 ° 50 ² E, due east to 170 ° W, due south to 76 ° S, due west to 178 ° 50 ² E, due north to 73 ° S. L From 76 ° S 178 ° 50 ² E, due east to 170 ° W, due south to 80 ° S, due west to 178 ° 50 ² E, due north to 76 ° S. M From 73 ° S at coast near 169 ° 30 ² E, due east to 170 ° E, due south to 80 ° S, due west to coast, northward along coast to 73 ° S. 88.2 A From 60 ° S 170 ° W, due east to 160 ° W, due south to coast, westward along coast to 170 ° W, due north to 60 ° S. B From 60 ° S 160 ° W, due east to 150 ° W, due south to coast, westward along coast to 160 ° W, due north to 60 ° S. C From 70 ° 50 ² S 150 ° W, due east to 140 ° W, due south to coast, westward along coast to 150 ° W, due north to 70 ° 50 ² S. D From 70 ° 50 ² S 140 ° W, due east to 130 ° W, due south to coast, westward along coast to 140 ° W, due north to 70 ° 50 ² S. E From 70 ° 50 ² S 130 ° W, due east to 120 ° W, due south to coast, westward along coast to 130 ° W, due north to 70 ° 50 ² S. F From 70 ° 50 ² S 120 ° W, due east to 110 ° W, due south to coast, westward along coast to 120 ° W, due north to 70 ° 50 ² S. G From 70 ° 50 ² S 110 ° W, due east to 105 ° W, due south to coast, westward along coast to 110 ° W, due north to 70 ° 50 ² S. H From 65 ° S 150 ° W, due east to 105 ° W, due south to 70 ° 50 ² S, due west to 150 ° W, due north to 65 ° S. I From 60 ° S 150 ° W, due east to 105 ° W, due south to 65 ° S, due west to 150 ° W, due north to 60 ° S. 88.3 A From 60 ° S 105 ° W, due east to 95 ° W, due south to coast, westward along coast to 105 ° W, due north to 60 ° S. B From 60 ° S 95 ° W, due east to 85 ° W, due south to coast, westward along coast to 95 ° W, due north to 60 ° S. C From 60 ° S 85 ° W, due east to 75 ° W, due south to coast, westward along coast to 85 ° W, due north to 60 ° S. D From 60 ° S 75 ° W, due east to 70 ° W, due south to coast, westward along coast to 75 ° W, due north to 60 ° S. PART C NOTIFICATION OF INTENT TO PARTICIPATE IN A FISHERY FOR EUPHAUSIA SUPERBA Contracting Party: Fishing season: Name of vessel: Expected level of catch (in tonnes): Fishing technique: Conventional trawl Continuous fishing system Pumping to clear codend Other approved methods: Please specify Methods used for direct estimate of green weight of krill caught (4): Products to be derived from the catch and their conversion factors (5): Product type % of catch Conversion factor (6) Dec Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Subarea/Division 48.1 48.2 48.3 48.4 48.5 48.6 58.4.1 58.4.2 88.1 88.2 88.3 X Tick boxes where and when you are most likely to operate Precautionary catch limits not set, therefore considered as exploratory fisheries Note that the details you provide here are for information only and do not preclude you from operating in areas or times which you did not specify. PART D NET CONFIGURATION AND USE OF FISHING TECHNIQUES Net opening (mouth) circumference (m) Vertical opening (m) Horizontal opening (m) Net panel length and mesh size Panel Length (m) Mesh size (mm) 1st panel 2nd panel 3rd panel ¦ Final panel (Codend) Provide diagram of each net configuration used Use of multiple fishing technique (7): Yes No Fishing technique Expected proportion of time to be used (%) 1 2 3 4 5 ¦ Total 100 % Presence of marine mammal exclusion device (8): Yes No Provide explanation of fishing techniques, gear configuration and characteristics and fishing patterns: (1) Except for scientific research purposes. (2) Excluding waters subject to national jurisdiction (EEZs). (3) Rules for catch limits for by-catch species per SSRU, applicable within total by-catch limits per Subarea:  skates and rays: 5 % of the catch limit for Dissostichus spp. or 50 tonnes, whichever is greater;  Macrourus spp.: 16 % of the catch limit for Dissostichus spp. or 20 tonnes, whichever is greater, except in Statistical Division 58.4.3a and Statistical Subarea 88.1;  other species: 20 tonnes per SSRU. (4) The notification shall include a description of the exact detailed method of estimation of green weight of krill caught and, if conversion factors are applied, the exact detailed method of how each conversion factor was derived. Member States are not required to re-submit such a description in the following seasons, unless change in the method of green weight estimation occurred. (5) Information to be provided to the extent possible. (6) Conversion factor = whole weight/processed weight. (7) If yes, frequency of switch between fishing techniques: (8) If yes, provide design of the device: ANNEX VI IOTC CONVENTION AREA 1. Maximum number of EU vessels authorised to fish for tropical tunas in the IOTC Convention Area Member State Maximum number of vessels Capacity (gross tonnage) Spain 22 61 364 France 22 33 604 Portugal 5 1 627 Union 49 96 595 2. Maximum number of EU vessels authorised to fish for swordfish and albacore in the IOTC Convention Area Member State Maximum number of vessels Capacity (gross tonnage) Spain 27 11 590 France 41 5 382 Portugal 15 6 925 United Kingdom 4 1 400 Union 72 21 922 3. The vessels referred to in point 1 shall also be authorised to fish for swordfish and albacore in the IOTC Convention Area. 4. The vessels referred to in point 2 shall also be authorised to fish for tropical tunas in the IOTC Convention Area. ANNEX VII WCPFC CONVENTION AREA Maximum number of EU vessels authorised to fish for swordfish in areas south of 20 ° S of the WCPFC Convention Area Spain 14 Union 14 ANNEX VIII QUANTITATIVE LIMITATIONS OF FISHING AUTHORISATIONS FOR THIRD-COUNTRY VESSELS FISHING IN EU WATERS Flag State Fishery Number of fishing authorisations Maximum number of vessels present at any time Norway Herring, north of 62 ° 00 ² N 20 20 Venezuela (1) Snappers (French Guiana waters) 45 45 (1) To issue those fishing authorisations, proof must be produced that a valid contract exists between the ship owner applying for the fishing authorisation and a processing undertaking situated in the Department of French Guiana, and that it includes an obligation to land at least 75 % of all snapper catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. Such a contract must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guianese economy. A copy of the duly endorsed contract shall be appended to the fishing authorisation application. Where such an endorsement is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission.